Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 1 of 96 Page ID #:5042



    1 L. LIN WOOD, P.C.
    2 L. Lin Wood (pro hac vice)
      lwood@linwoodlaw.com
    3 Nicole J. Wade (pro hac vice)
    4 nwade@linwoodlaw.com
      Jonathan D. Grunberg (pro hac vice)
    5 jgrunberg@linwoodlaw.com
    6 G. Taylor Wilson (pro hac vice)
      twilson@linwoodlaw.com
    7 1180 West Peachtree Street, Ste. 2040
    8 Atlanta, Georgia 30309
      404-891-1402
    9 404-506-9111 (fax)
   10
      WEISBART SPRINGER HAYES, LLP          CHATHAM LAW GROUP
   11 Matt C. Wood (pro hac vice)           Robert Christopher Chatham
   12 mwood@wshllp.com                      chris@chathamfirm.com
      212 Lavaca Street, Ste. 200           CA State Bar No. 240972
   13 Austin, TX 78701                      3109 W. Temple St.
   14 512-652-5780                          Los Angeles, CA 90026
      512-682-2074 (fax)                    213-277-1800
   15
   16 Attorneys for Plaintiff VERNON UNSWORTH
   17                      UNITED STATES DISTRICT COURT
   18                     CENTRAL DISTRICT OF CALIFORNIA

   19 VERNON UNSWORTH,                  Case No. 2:18-cv-08048-SVW (JCx)
   20
          Plaintiff,                    Judge: Hon. Stephen V. Wilson
   21
   22 v.                                JOINT LIST OF PROPOSED JURY
                                        INSTRUCTIONS
   23 ELON MUSK,
   24                                   Complaint Filed: Sept. 17, 2018
          Defendant.                    Trial Date: Dec. 3, 2019
   25                                   Pretrial Conference: Nov. 25, 2019
   26                                   Time: 3:00 p.m.
                                        Courtroom: 10A
   27
   28
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 2 of 96 Page ID #:5043



    1        Pursuant to this Court’s Civil Trial Preparation Order, Dkt. 46 at 2, Plaintiff
    2 submits this joint list of proposed jury instructions. The Parties exchanged two sets
    3 of draft proposed instructions and engaged in a meet and confer telephone
    4 conference on November 21, 2019, but were not able to reach agreement on the
    5 substance of the instructions or the sequence of instructions. Therefore, each side’s
    6 instructions are provided below in the order proposed by that party.
    7
             Dated: November 21, 2019        L. LIN WOOD, P.C.
    8
    9
                                             By: /s/L. Lin Wood
   10                                        L. Lin Wood
                                             Attorneys for Plaintiff Vernon Unsworth
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                1
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 3 of 96 Page ID #:5044



    1                                NUMBERED INDEX
    2
        Plaintiff’s Proposed Jury Instructions
    3
          No.   Opp.         Title                                        Page
    4
                Party No.
    5     1                  Defamation – Statement of Case                  4
          2     1, 3, 7      Elements of Defamation                          6
    6
          3     4, 5, 6      Fact and Opinion                               12
    7     4     11           Actual Damages                                 15
    8     5     8            Republication                                  17
          6     2            Actual Malice                                  20
    9     7     12           Presumed Damages                               25
   10     8     13           Punitive Damages                               28
          9                  Taxability of Damages Award                    31
   11     10    15           Verdict Form                                   34
   12
        Defendant’s Proposed Jury Instructions
   13
   14     No.   Opp.         Title                                        Page
                Party No.
   15     1     2            Liability: Defamation Per Se – Limited         38
   16                        Purpose Public Figure
          2     6            Actual Malice                                  45
   17     3     2            Alternative Instruction on Liability:          49
   18                        Defamation Per Se – Private Figure, Public
                             Concern
   19     4     3            Fact Versus Opinion                            56
   20     5     3            Relevant Context for Assessing Fact Versus     59
                             Opinion
   21     6     3            Ambiguous Statements                           62
   22     7     2            Effect on Average Reader                       65
          8     5            Reasonable Foreseeability of Republication     68
   23
                             of Statement
   24     9                  Affirmative Defense: Consent                   71
   25     10                 Unclean Hands                                  74
          11    4            Actual Damages: Defamation Per Se              77
   26     12    7            Assumed Damages: Defamation Per Se             80
   27     13    8            Punitive Damages: Defamation Per Se            82
          14                 Affirmative Defense: Mitigation                86
   28     15    10           Verdict Form                                   88
                                                 2
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 4 of 96 Page ID #:5045



    1                             UN-NUMBERED INDEX
    2
        Plaintiff’s Proposed Jury Instructions
    3
    4            Title                                                     Page
                 Defamation – Statement of Case                               4
    5            Elements of Defamation                                       6
    6            Fact and Opinion                                            12
                 Actual Damages                                              15
    7            Republication                                               17
    8            Actual Malice                                               20
                 Presumed Damages                                            25
    9
                 Punitive Damages                                            28
   10            Taxability of Damages Award                                 31
   11            Verdict Form                                                34

   12
   13 Defendant’s Proposed Jury Instructions
   14            Title                                                     Page
   15            Liability: Defamation Per Se – Limited Purpose Public     38
                 Figure
   16            Actual Malice                                             45
   17            Alternative Instruction on Liability: Defamation Per Se   49
                 – Private Figure, Public Concern
   18            Fact Versus Opinion                                       56
   19            Relevant Context for Assessing Fact Versus Opinion        59
                 Ambiguous Statements                                      62
   20
                 Effect on Average Reader                                  65
   21            Reasonable Foreseeability of Republication of Statement   68
                 Affirmative Defense: Consent                              71
   22
                 Unclean Hands                                             74
   23            Actual Damages: Defamation Per Se                         77
   24            Assumed Damages: Defamation Per Se                        80
                 Punitive Damages: Defamation Per Se                       82
   25            Affirmative Defense: Mitigation                           86
   26            Verdict Form                                              88
   27
   28
                                                 3
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 5 of 96 Page ID #:5046



    1                      Plaintiff’s Proposed Jury Instruction No. 1
    2
                       DEFAMATION – STATEMENT OF THE CASE
    3
    4        In this case, Mr. Unsworth contends that Mr. Musk is liable for defamation
    5 per se arising out of Mr. Musk’s false and defamatory statements published on
    6 Twitter conveying that Mr. Unsworth is a pedophile. Mr. Unsworth contends that
    7 Mr. Musk conveyed that Mr. Unsworth is a pedophile when he published the
    8 following statements on July 15, 2018, on his Twitter account @elonmusk:
    9        (1) “Never saw this British expat guy who lives in Thailand (sus) at any point
   10            when we were in the caves.”
   11        (2) “Sorry pedo guy, you really did ask for it.”
   12        (3) “Bet ya a signed dollar it’s true.”
   13        Mr. Unsworth also contends that other statements by Mr. Musk, including Mr.
   14 Musk’s tweets on July 18, 2018, and August 28, 2018, and e-mails published by Mr.
   15 Musk to BuzzFeed News on August 30, 2018, and September 4, 2018, are additional
   16 evidence that the July 15, 2018 tweets were intended to convey a factual accusation
   17 and of Mr. Musk’s malice.
   18        You must determine by a preponderance of the evidence whether the July 15,
   19 2018 statements communicated a false and per se defamatory meaning about Mr.
   20 Unsworth which is capable of being proven true or false and if he published it
   21 negligently. If so, you must determine the amount, if any, of actual damages
   22 appropriate to compensate Mr. Unsworth.
   23        If you find that Mr. Musk authorized or intended that his negligently published
   24 statements of July 15, 2018 be repeated, or that their repetition was reasonably to be
   25 expected, then Mr. Musk is liable for all future republications by third parties,
   26 without exception.
   27        If you find, based on clear and convincing evidence, that Mr. Musk also
   28 published the July 15, 2018 statements with a reckless disregard for whether they
                                                 4
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 6 of 96 Page ID #:5047



    1 were true or false or with knowledge that they were false, California law requires
    2 that Mr. Unsworth recover presumed damages in an amount of monetary damages
    3 you find are supported by the evidence since the statements are defamatory per se
    4 as a matter of law.
    5        If you find, based on clear and convincing evidence, that Mr. Musk published
    6 the July 15, 2018 statements with a reckless disregard for whether they were true or
    7 false or with knowledge that it was false and that Mr. Musk conduct evidences
    8 oppression or maliciousness, then Mr. Unsworth is entitled to recover punitive
    9 damages in an amount you determine, considering Mr. Musk’s net financial worth,
   10 are sufficient in your minds to punish Mr. Musk and deter him from repeating his
   11 conduct in the future toward other persons.
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               5
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 7 of 96 Page ID #:5048



    1                     Plaintiff’s Proposed Jury Instruction No. 2
    2
                                ELEMENTS OF DEFAMATION
    3
    4        To establish his claim for defamation per se, Mr. Unsworth must prove by a
    5 preponderance of the evidence the following:
    6 Liability
    7        (1) That Mr. Musk published statements on July 15, 2018 to a third party
    8             conveying that Mr. Unsworth is a pedophile;
    9        (2) That the July 15, 2018 statements published by Mr. Musk are false and
   10             defamatory; and
   11        (3) That Mr. Musk negligently published the false and defamatory statements.
   12 Falsity
   13        A private defamation plaintiff, such as Mr. Unsworth, normally has the burden
   14 of proving by a preponderance of the evidence that the challenged statements are
   15 false. In this case, Mr. Unsworth has presented admissible evidence of falsity and
   16 Mr. Musk has not presented any evidence to the contrary so the challenged
   17 statements are deemed false as a matter of law and you do not need to consider the
   18 issue of falsity in your deliberations.
   19 Negligence
   20        Negligence is the failure to exercise reasonable care to prevent harm to others.
   21 A person can be negligent by acting or by failing to act. A person is negligent if he
   22 or she does something that a reasonably careful person would not do in the same
   23 situation or fails to do something that a reasonably careful person would do in the
   24 same situation. This standard is an objective standard and does not require proof of
   25 Mr. Musk’s subjective state of mind. When deciding if Mr. Musk negligently
   26 published the July 15, 2018 statements, you must decide how a reasonably careful
   27 person would have acted in Mr. Musk’s situation.
   28
                                                 6
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 8 of 96 Page ID #:5049



    1
    2 Publication
    3        A “publication” of a statement occurred if Mr. Musk communicated it to a
    4 person other than Mr. Unsworth who understands its defamatory meaning and that
    5 the statement is referring to Mr. Unsworth. Here, the Court has determined the July
    6 15, 2018 are defamatory per se and that a publication of the July 15, 2018 statements
    7 occurred as a matter of law because the statements convey a defamatory per se
    8 meaning and were of and concerning Mr. Unsworth. Therefore, you do not need to
    9 consider issues of whether the statements are defamatory per se or whether they were
   10 published under the law of defamation.
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                7
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 9 of 96 Page ID #:5050



    1
    2 Source:
    3 CACI 1702 (Defamation per se—Essential Factual Elements (Private Figure—
    4 Matter of Public Concern)); CACI No. 401 (Basic Standard of Care); BAJI 7.01
    5 (Libel/Slander—Effect on Average Reader/Listener); Cal. Civ. Code §§ 45 & 45a
    6 (providing the elements for libel and libel per se); Fairfield v. Hagan, 248 Cal. App.
    7 2d 194, 201, 56 Cal. Rptr. 402, 408 (Ct. App. 1967), abrogated on other grounds by
    8 Lundquist v. Reusser, 7 Cal. 4th 1193, 875 P.2d 1279 (1994) (describing statements
    9 capable of innocent construction, and defamatory meaning through innuendo);
   10 Washer v. Bank of Am. Nat. Tr. & Sav. Ass'n, 21 Cal. 2d 822, 829, 136 P.2d 297,
   11 301 (1943) (“Contrary to the respondents’ assertion, the fact that the appellant is not
   12 named in the defamatory statement does not preclude words clearly conveying a
   13 meaning within one of the statutory classifications of libel and slander from being
   14 actionable per se.”); Yow v. Nat'l Enquirer, Inc., 550 F. Supp. 2d 1179, 1183 (E.D.
   15 Cal. 2008) (“Statements which falsely impute the commission of a crime are libelous
   16 on their face.”); Nylander v. Eastman, E070814, 2019 WL 3852778, at *1, 4 (Cal.
   17 Ct. App. Aug. 16, 2019) (denying anti-SLAPP motion to strike defamation per se
   18 claim in which plaintiff was accused of being a pedophile); Arno v. Stewart, 245 Cal.
   19 App. 2d 955, 962-63, 54 Cal. Rptr. 392 (Ct. App. 1966) (“In order that the
   20 defendant’s words may be defamatory, they must be understood in a defamatory
   21 sense. It is not necessary that anyone believe them to be true, since the fact that such
   22 words are in circulation at all concerning the plaintiff must be to some extent
   23 injurious to his reputation – although obviously the absence of belief will bear upon
   24 the amount of the damages.”) (internal quotation marks omitted).
   25
   26
   27
   28
                                                  8
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 10 of 96 Page ID #:5051



     1 Plaintiff’s Alternative to Defendant’s Proposed Instruction No. 1, 3, 7:
     2         Plaintiff’s Proposed Jury Instruction No. 2 is an alternative to Defendant’s
     3 Proposed Jury Instruction Nos. 1, 3, and 7. Plaintiff contends that the elements of
     4 defamation should be set forth together immediately following Plaintiff’s contentions.
     5         Plaintiff objects to Defendant’s Proposed Jury Instruction No. 1: Liability:
     6 Defamation Per Se – Limited Purpose Public Figure because this Court has held that
     7 Plaintiff is a private figure plaintiff, and therefore, this proposed instruction is
     8 inapplicable to this case and sets forth an inaccurate statement of Plaintiff’s burden
     9 of proof to be applied in this case.
    10         Plaintiff objects to Defendant’s Proposed Jury Instruction No. 3: Alternative
    11 Instruction on Liability: Defamation Per Se – Private Figure, Public Concern
    12 because (1) it is an incomplete statement of the law; (2) it is not tailored to the facts
    13 of our case and includes elements that are not jury issues in our case; (3) it
    14 improperly includes bracketed element 3 from CACI No. 1702, which is to be
    15 included only if the statement is not defamatory on its face; (4) it would be
    16 misleading to a jury because of the insufficient explanation of the elements listed;
    17 and (5) Plaintiff’s Proposed Jury Instruction No. 2 is a clearer and more applicable
    18 statement of the law to be applied to the facts of this case.
    19         Plaintiff objects to Defendant’s Proposed Jury Instruction No. 7: Effect on
    20 Average Reader because (1) it is an inaccurate statement of the law; (2) it is not
    21 tailored to the facts of this case; (3) it confuses issues of falsity and defamatory
    22 meaning; (4) it improperly raises the issue of whether the statements are defamatory
    23 per se, which has already been determined (and conceded in Defendant’s other
    24 proposed instructions); (5) it would be misleading and confusing to a jury because it
    25 improperly indicates that Defendant’s subjective intent is relevant to liability; (6) it
    26 is duplicative of other proposed jury instructions; and (7) Plaintiff’s Proposed Jury
    27 Instruction No. 2 is a clearer and more applicable statement of the law to be applied
    28 on the facts of this case.
                                                   9
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 11 of 96 Page ID #:5052



     1 Plaintiff’s Objections to Defendant’s Proposed Instructions Nos. 9, 10, 14:
     2         Plaintiff’s Proposed Jury Instruction No. 2 is an accurate statement of the
     3 elements of Plaintiff’s defamation claim, and Plaintiff objects to any instructions on
     4 Defendant’s purported affirmative defenses as proposed in Defendant’s Proposed
     5 Jury Instructions Nos. 9, 10, and 14.
     6         Plaintiff objects to Defendant’s Proposed Jury Instruction No. 9: Affirmative
     7 Defense: Consent because (1) it would be error to give any charge to the jury on the
     8 affirmative defense of consent; (2) Defendant failed to plead this affirmative defense
     9 in his Answer and has therefore waived it; (3) this Court has held that Defendant’s
    10 statements about Plaintiff were not germane to any statements made by Plaintiff, and
    11 therefore this defense cannot apply in this case as a matter of law; and (4) there are
    12 no facts in evidence to support an instruction to the jury on the affirmative defense
    13 of consent.
    14         Plaintiff objects to Defendant’s Proposed Jury Instruction No. 10: Unclean
    15 Hands because (1) it would be error to give any charge to the jury on unclean hands;
    16 (2) it is an inaccurate application of the law as this is not a proper defense in a
    17 defamation action; (3) it is an inaccurate application of the law as there are no facts
    18 in evidence to support an instruction to the jury on the equitable defense of unclean
    19 hands; (4) it would be misleading and confusing to the jury; (5) it is an inaccurate
    20 and incomplete statement of the law in that it fails to instruct that this defense must
    21 be proven by clear and convincing evidence; and (6) it is an incomplete statement of
    22 the law in that the listed factors are incomplete.
    23         Plaintiff objects to Defendant’s Proposed Jury Instruction No. 14: Affirmative
    24 Defense: Mitigation because (1) it would be error to give any charge to the jury on
    25 the affirmative defense of mitigation; (2) it is an inaccurate application of the law as
    26 this is not a proper defense in a defamation action but rather is a form instruction for
    27 tort mitigation; (3) it is inaccurate application of the law as there are no facts in
    28 evidence to support an instruction to the jury on mitigation; (4) it would be
                                                  10
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 12 of 96 Page ID #:5053



     1 misleading and confusing to the jury; and (5) it is an inaccurate statement of the law
     2 in that it is not properly an affirmative defense and would not be dispositive of
     3 Plaintiff’s claim for defamation.
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 11
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 13 of 96 Page ID #:5054



     1                     Plaintiff’s Proposed Jury Instruction No. 3
     2
                                       FACT AND OPINION
     3
     4        For Mr. Unsworth to recover actual damages, you must find that the July 15,
     5 2018 statements conveying that Mr. Unsworth is a pedophile must be statements of
     6 fact under the law. In other words, the statements must be capable of being proven
     7 true or false. In other words, plaintiff must prove that the statements that Mr.
     8 Unsworth is a pedophile are capable of being proven true or false.
     9        Even if phrased as an opinion, if the statements in context (a) imply Mr. Musk
    10 knew of undisclosed facts that supported the claimed opinion, but such undisclosed
    11 facts are actually false or do not exist; and (b) can reasonably be interpreted as
    12 conveying that Mr. Unsworth is a pedophile, then the statements are treated as
    13 statements of fact for defamation purposes.
    14        Alternatively, even if phrased as an opinion, statements for which Mr. Musk
    15 explicitly disclosed a factual basis, but the disclosed factual basis is false and/or
    16 materially incomplete; and in context, can reasonably interpreted as conveying that
    17 Mr. Unsworth is a pedophile, then the statements are treated as statements of fact for
    18 defamation purposes.
    19        In deciding the issues about fact and opinion, you should consider what the
    20 average reader would conclude from the language of the statement and its context.
    21 For example, if a speaker says, “In my opinion John Jones is a killer,” and, in context,
    22 the opinion can be reasonably interpreted as stating that Jones actually killed
    23 someone, the publisher implies a knowledge of facts leading to the conclusion that
    24 Jones is in fact a killer. But, if for example, the statements in context, are understood
    25 as conveying a figurative statement of the publisher’s opinion that Jones was a “killer”
    26 to describe Jones’ outstanding performance shutting down an opposing team in a
    27 basketball game, then the statements cannot reasonably be interpreted as conveying
    28 Jones of actually being a killer.
                                                  12
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 14 of 96 Page ID #:5055



     1
     2 Source:
     3 BAJI 7.00.1 (Opinion—When Defamation); Milkovich v. Lorain Journal Co., 497
     4 U.S. 1, 18-22 (1990) (setting forth First Amendment protections for certain statements
     5 of opinion).
     6
     7 Plaintiff’s Alternative to Defendant’s Proposed Instructions Nos. 4, 5, 6:
     8         Plaintiff’s Proposed Jury Instruction No. 3 is an alternative to Defendant’s
     9 Proposed Jury Instruction Nos. 4, 5, and 6. The distinction between fact and opinion
    10 relates to liability; therefore, Plaintiff submits that the charge on Fact and Opinion
    11 should immediately follow after the instruction on Elements of Defamation.
    12        Plaintiff objects to Defendant’s Proposed Jury Instruction No. 4: Fact Versus
    13 Opinion because (1) it is an incomplete statement of the law; (2) it is not tailored to
    14 the facts of this case, and the evidence in this case does not support the charge; (3) it
    15 would be misleading to a jury; and (4) Plaintiff’s Proposed Jury Instruction No. 3 is a
    16 more complete and accurate statement of the law on this issue to be applied to the
    17 facts of this case.
    18        Plaintiff objects to Defendant’s Proposed Jury Instruction No. 5: Relevant
    19 Context for Assessing Fact Versus Opinion because (1) it is an inaccurate and
    20 incomplete statement of the law; (2) it is not tailored to the facts of our case; (3) it
    21 would be confusing and misleading to a jury, because it is duplicative of the charge
    22 on fact versus opinion; and (4) in contrast, Plaintiff’s Proposed Jury Instruction No. 3
    23 is an accurate and complete statement of the law on this issue to be applied to the facts
    24 of this case.
    25        Plaintiff objects to Defendant’s Proposed Jury Instruction No. 6: Ambiguous
    26 Statements because (1) it is an inaccurate application of the law, because Good Gov’t
    27 Grp. of Seal Beach, Inc. v. Superior Court does not apply in private figure cases, and
    28 this Court has held that Plaintiff is a private figure plaintiff; (2) it is an inaccurate
                                                  13
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 15 of 96 Page ID #:5056



     1 statement of the holding in Good Gov’t; (3) it is an inaccurate statement of the law on
     2 Plaintiff’s burden of proof for liability in this case, which is by a preponderance of
     3 the evidence; (4) it is redundant of the charge on fact versus opinion and is therefore
     4 likely to be confusing to the jury; and (5) Plaintiff’s Proposed Jury Instruction No. 3
     5 is an accurate statement of the law on this issue to be applied to the facts of this case.
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  14
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 16 of 96 Page ID #:5057



     1                     Plaintiff’s Proposed Jury Instruction No. 4
     2
                                       ACTUAL DAMAGES
     3
     4        If you find that Mr. Unsworth has proven by a preponderance of the evidence
     5 that Mr. Musk negligently published the false and defamatory per se July 15, 2018
     6 statements conveying that Mr. Unsworth is a pedophile, then Mr. Unsworth is entitled
     7 to recover his actual damages if you find that Mr. Musk’s conduct in making such
     8 statement was a substantial factor in causing any of the following:
     9
              (1) Harm to Mr. Unsworth’s reputation; or
    10
              (2) Mr. Unsworth experiencing shame, mortification, hurt feelings, or mental
    11
                  suffering.
    12
    13        In considering an award of actual damages, you should consider but are not
    14 limited to the following: the wide publicity given to the statement, Mr. Unsworth’s
    15 prominence in the community, and Mr. Unsworth’s good reputation. In order to
    16 recover damages for harm to his reputation, Mr. Unsworth need not present evidence
    17 that anyone believed Mr. Musk’s statements were true, or that Mr. Unsworth suffered
    18 any economic or financial harm as a result of the publication of the statements.
    19        In determining the amount of Mr. Unsworth’s actual damages, the law does not
    20 establish any absolute fixed or mathematical rule or standard by which to compute
    21 damages. The amount of a monetary award for actual damages is to be determined
    22 based on the enlightened consciousness of a fair and impartial juror’s mind without
    23 passion or prejudice for or against either party.
    24
    25
    26
    27
    28
                                                 15
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 17 of 96 Page ID #:5058



     1
     2 Source:
     3 CACI 1702 (Defamation per se—Essential Factual Elements (Private Figure—
     4 Matter of Public Concern)); BAJI 7.10 (Libel/Slander—General or Compensatory
     5 Damages); Weller v. Am. Broad. Companies, Inc., 232 Cal. App. 3d 991, 1011-14
     6 (1991) (actual and presumed damages); Correia v. Santos, 191 Cal. App. 2d 844,
     7 856 (1961) (actual damages) (citing Cal. Civ. Code § 48a); Alioto v. Cowles
     8 Commc'ns, Inc., 430 F. Supp. 1363, 1371–72 (N.D. Cal. 1977), aff'd, 623 F.2d 616
     9 (9th Cir. 1980) (quoting Scott v. Times-Mirror Co., 181 Cal. 345, 365 (1919)) (actual
    10 damages); Arno v. Stewart, 245 Cal. App. 2d 955, 962-963 (1966) (belief as to truth);
    11 Gertz v. Robert Welch, Inc., 418 U.S. 323, 344-48 (1974) (describing latitude under
    12 state law to allow for private figures to recover damages).
    13
    14 Plaintiff’s Alternative to Defendant’s Proposed Instruction No. 11:
    15         Plaintiff’s proposed Jury Instruction No. 4 is an alternative to Defendant’s
    16 Proposed Jury Instruction No. 11: Actual Damages: Defamation Per Se. Plaintiff
    17 contends that the instruction on damages should be the fourth instruction because
    18 Plaintiff objects to Defendant’s Proposed Jury Instructions Nos. 5, 6, 7, and 9 in their
    19 entirety as separate charges. Plaintiff contends that the jury instruction regarding
    20 actual damages should follow the instruction on fact and opinion.
    21         Plaintiff objects to Defendant’s Proposed Jury Instruction No. 11: Actual
    22 Damages: Defamation Per Se, because (1) it is an inaccurate and incomplete
    23 statement of the law regarding defamation per se; (2) whether the defamation in this
    24 case is defamation per se is not a jury issue; (3) it misstates Plaintiff’s contentions and
    25 burden and fails to recognize that Plaintiff’s burden is to establish negligent
    26 publication by a preponderance of the evidence; (4) it is not tailored to the facts of
    27 this case; and (5) Plaintiff’s Proposed Jury Instruction No. 4 is a more accurate and
    28 complete statement of the law applicable to this case.
                                                   16
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 18 of 96 Page ID #:5059



     1                    Plaintiff’s Proposed Jury Instruction No. 5
     2
                                       REPUBLICATION
     3
     4        Damages may also be awarded based for all repetitions of the false and

     5 defamatory July 15, 2018 statements by third parties if you find that Mr. Musk
     6 authorized or intended their repetition, or if it was reasonably foreseeable that the
     7 statements would be repeated by third parties. Reasonable foreseeability is an
     8 objective standard; thus, even if Mr. Musk himself did not believe the false and
     9 defamatory July 15, 2018 statements would be repeated by third parties, he is
    10 responsible for all damage caused if a reasonable person in the same factual
    11 circumstances would have foreseen that the statements would be repeated by third
    12 parties. Since Mr. Musk published the false and defamatory per se July 15, 2018
    13 statements on Twitter, Mr. Musk is liable as a matter of law for damages resulting
    14 from the repetitions.
    15        The actual damages awarded to Mr. Unsworth can be enhanced based on the

    16 third-party republications of Mr. Musk’s false and defamatory per se July 15, 2018
    17 statements, regardless of whether Mr. Unsworth has sought, or could seek, a recovery
    18 of such damages directly from the republishers.
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                17
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 19 of 96 Page ID #:5060



     1 Source:
     2 Restatement Second of Torts (1977) §576 (republication); Mitchell v. Superior Court,
     3 37 Cal. 3d 268, 281, 690 P.2d 625, 633 (1984) (holding that “California decisions
     4 follow the restatement rule [§ 576 on republication]”); Apple Inc. v. Samsung Elecs.
     5 Co., Ltd., 881 F. Supp. 2d 1132, 1145 (N.D. Cal. 2012) (reasonable foreseeability as
     6 objective standard in the context of preservation); Fogel v. Collins, 531 F.3d 824, 831
     7 (9th Cir. 2008) (reasonable foreseeability as objective standard in the context of
     8 threatening speech); Restatement (Second) of Torts § 576 comment (b) (“If the person
     9 who repeats the defamation is privileged to repeat it, the repetition does not prevent
    10 the original defamation from being the legal cause of the resulting harm. In such a
    11 case, the person who repeats the defamation is not liable to the other because of the
    12 privilege. The person defamed, however, may vindicate his reputation by an action
    13 against the person who first published the defamation.”).
    14
    15
         Plaintiff’s Alternative to Defendant’s Proposed Instruction No. 8:
    16
               Plaintiff’s proposed Jury Instruction No. 5 is an alternative to Defendant’s
    17
         Proposed Jury Instruction No. 8: Reasonable Foreseeability of Republication of
    18
         Statement. Plaintiff contends that the instruction on republication should follow the
    19
         instruction on actual damages and not precede it. Plaintiff is entitled to damages for
    20
         Musk’s negligent publication of false and defamatory statements regardless of
    21
         whether those statements were republished by third parties. Thus, it would be
    22
         misleading to the jury to imply, as Defendant asserts, that Plaintiff is not entitled to
    23
         any damages unless he establishes the elements of recovery for republication.
    24
               Plaintiff objects to Defendant’s Proposed Jury Instruction No. 8: Reasonable
    25
         Foreseeability of Republication of Statement, because (1) it is an inaccurate and
    26
         incomplete statement of the law regarding republication; (2) it inaccurately instructs
    27
         the jury that Defendant is not liable for defamation unless his statements were
    28
                                                   18
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 20 of 96 Page ID #:5061



     1 republished, which is not an accurate statement of the law; (3) it is an inaccurate
     2 statement of the law in that it instructs the jury that Plaintiff has the burden to establish
     3 that republication was reasonably foreseeable and authorized or intended to hold
     4 Defendant liable for damages for republications; (4) it is an incomplete statement of
     5 the law with respect to the definition of “reasonably foreseeable” and inaccurately
     6 communicates that reasonable foreseeability is a subjective standard, failing to
     7 disclose that it is an objective standard measured against the conduct of a reasonable
     8 person; (5) it is not tailored to the facts of this case because Plaintiff seeks damages
     9 for Defendant’s publication of false and defamatory statements, as well as the
    10 republication of those statements by third parties on Twitter and elsewhere; (6)
    11 Defendant published the false and defamatory statements publicly on Twitter, which
    12 demonstrates foreseeability of republication as a matter of law; and (7) in contrast,
    13 Plaintiff’s Proposed Jury Instruction No. 5 is a complete and accurate statement of the
    14 law to be applied to the facts of this case.
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                    19
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 21 of 96 Page ID #:5062



     1                     Plaintiff’s Proposed Jury Instruction No. 6
     2
                                        ACTUAL MALICE
     3
     4        “Actual malice” is present if Mr. Musk published the false and defamatory July
     5 15, 2018 statements with a reckless disregard for whether they were true or false, or
     6 published them despite knowing they were false. “Actual malice” is a subjective
     7 inquiry that focuses on Mr. Musk’s state of mind at the time he published the
     8 statements, but Mr. Musk’s conduct before and after he published the statements can
     9 be circumstantial evidence of his state of mind at the time he published them. Whether
    10 a statement was published with actual malice may be proven through various types of
    11 evidence, including objective, cumulative, and circumstantial evidence that Mr. Musk
    12 recklessly disregarded truth or falsity or acted with knowledge of falsity.
    13        For example, the following are the types of evidence that you may consider in
    14 determining the issue of actual malice:
    15        (1) Evidence that Mr. Musk fabricated an accusation.
    16        (2) Evidence that Mr. Musk published a statement despite having serious
    17            doubts that the statement was true.
    18        (3) Evidence that Mr. Musk conceived a story line in advance of an
    19            investigation and then consciously set out to make the evidence conform to
    20            the preconceived story.
    21        (4) Evidence that Mr. Musk relied upon information despite obvious reasons
    22            to doubt the veracity of the informant or the accuracy of his reports.
    23        (5) Mr. Musk’s purposeful avoidance of the truth can be a factor in finding
    24            actual malice.
    25        (6) Evidence of negligence can be a factor in finding actual malice.
    26        (7) Mr. Musk’s ill will or vindictive motive toward the Mr. Unsworth can
    27            bolster an inference of actual malice.
    28
                                                  20
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 22 of 96 Page ID #:5063



     1       (8) Mr. Musk’s refusal to retract a defamatory statement can be considered as
     2          relevant evidence of actual malice.
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                               21
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 23 of 96 Page ID #:5064



     1 Source:
     2 New York Times v. Sullivan, 376 U.S. 254, 279-80 (1964) (actual malice standard);
     3 St. Amant v. Thompson, 390 U.S. 727, 732 (1968) (holding actual malice may be
     4 shown where “a story is fabricated by the defendant, is the product of his imagination,
     5 or is based wholly on an unverified anonymous telephone call. [Moreover, it may be
     6 shown] when the publisher's allegations are so inherently improbable that only a
     7 reckless man would have put them in circulation. Likewise, recklessness may be
     8 found where there are obvious reasons to doubt the veracity of the informant or the
     9 accuracy of his reports.”); Harte-Hanks Commc’ns v. Connaughton, 491 U.S. 657
    10 (1989) (actual malice exists when published with serious doubts, and may be proven
    11 through circumstantial evidence, including of purposeful avoidance of truth, motive,
    12 and degree of care); Curtis Publishing Co. v. Butts, 388 U.S. 130, 161 n.23 (1967)
    13 (plurality opinion) (actual malice based on failure to investigate despite inherently
    14 improbable story and known contradictory information); Overstock.com, Inc. v.
    15 Gradient Analytics, Inc., 151 Cal. App. 4th 688, 709, 61 Cal. Rptr. 3d 29, 46 (2007)
    16 (“[E]vidence of negligence, of motive and of intent may be adduced for the purpose
    17 of establishing, by cumulation and by appropriate inferences, the fact of a defendant's
    18 recklessness or of his knowledge of falsity.”) (internal quotation marks omitted); St.
    19 Surin v. Virgin Islands Daily News, Inc., (21 F.3d 1309, 1318 (3d Cir. 1994)
    20 (discussing actual malice when defendant fabricated source statements); Gertz v.
    21 Robert Welch, Inc., 680 F.2d 527, 539 (7th Cir. 1982) (actual malice when defendant
    22 “conceived of a story line; solicited . . . a writer with a known and unreasonable
    23 propensity to label persons or organizations as Communist, to write the article; and
    24 after the article was submitted, made virtually no effort to check the validity of
    25 statements that were defamatory per se . . . , and in fact added further defamatory
    26 material based”; Schiavone Construction Co. v. Time, Inc., 847 F.2d 1069, 1090 (3rd
    27 Cir. 1988) (“[O]bjective circumstantial evidence can suffice to demonstrate actual
    28 malice”); Zerangue v. TSP Newspapers, Inc., 814 F.2d 1066, 1071 (5th Cir. 1987)
                                                 22
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 24 of 96 Page ID #:5065



     1 (finding actual malice for failure to adequately investigate a story weakened by
     2 inherent improbability, internal inconsistency, or apparently reliable contrary
     3 information is evidence of actual malice; and holding that “[r]efusal to retract an
     4 exposed error tends to support a finding of actual malice.”); Young v. Gannett Satellite
     5 Information Network, Inc., 734 F.3d 544, 548 (6th Cir. 2013); Suzuki Motor Corp. v.
     6 Consumers Union, 330 F.3d 1110, 1135 (9th Cir. 2003); Armstrong v. Shirvell, 596
     7 F. Appx. 433, 447-48 (defendant’s “vindictive motive” relevant to actual malice) (6th
     8 Cir. 2015); Eramo v. Rolling Stone, LLC, 209 F. Supp. 3d 862, 874 (W.D. Va. 2016)
     9 (collecting cases and sources regarding circumstantial evidence of actual malice based
    10 on conduct after the publication); Restatement (Second) of Torts § 580A.
    11
    12 Plaintiff’s Alternative to Defendant’s Proposed Instruction No. 2:
    13         Plaintiff’s proposed Jury Instruction No. 6 is an alternative to Defendant’s
    14 Proposed Jury Instruction No. 2: Actual Malice.              Plaintiff contends that the
    15 instruction on actual malice should follow the instructions regarding liability. The
    16 Court has held that Plaintiff is a private figure plaintiff, and Plaintiff’s burden of proof
    17 is by a preponderance of the evidence; therefore, it would be misleading to charge the
    18 jury regarding actual malice as part of the instructions on liability.
    19         Plaintiff objects to Defendant’s Proposed Jury Instructions No. 2: Actual
    20 Malice, because (1) it is an inaccurate statement of the law on actual malice; (2) it
    21 incorrectly applies the burden of actual malice to liability in this case despite this
    22 Court’s holding that Plaintiff is a private figure plaintiff whose burden of proof on
    23 liability is by a preponderance of the evidence; (3) it is an inaccurate statement of the
    24 law in that Plaintiff is entitled to establish actual malice through circumstantial
    25 evidence; (4) it is an incomplete statement of the law on actual malice in that it fails
    26 to instruct the jury regarding the many forms of circumstantial evidence that can
    27 support a finding of actual malice; (5) it is not tailored to the facts of this case and
    28 injects elements that are not jury issues, such as publication; and (6) in contrast,
                                                   23
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 25 of 96 Page ID #:5066



     1 Plaintiff’s Proposed Jury Instruction No. 6 is an accurate and complete statement of
     2 the law as applied to the facts of this case.
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  24
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 26 of 96 Page ID #:5067



     1                     Plaintiff’s Proposed Jury Instruction No. 7
     2
                                     PRESUMED DAMAGES
     3
     4        If you further find by clear and convincing evidence that the false and
     5 defamatory July 15, 2018 statements were published with actual malice, then the law
     6 presumes that Mr. Unsworth’s reputation has been harmed and that he has suffered
     7 shame, mortification, and hurt feelings. Presumed damages are those damages that
     8 necessarily result from the publication of defamatory matter and are presumed by law
     9 to exist without the necessity of plaintiff proving their existence.
    10        Without presenting evidence of actual damage, Mr. Unsworth is entitled to
    11 receive compensation for this presumed harm in whatever sum you believe is fair and
    12 reasonable. The opinion of any witness is not required as to the amount of such
    13 reasonable compensation for presumed damages. No definite standard or method of
    14 calculation is prescribed by law by which to fix reasonable compensation for
    15 presumed damages. The amount of a monetary award for presumed damages is to be
    16 determined based on the enlightened consciousness of a fair and impartial juror’s
    17 mind without passion or prejudice for or against either party.
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  25
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 27 of 96 Page ID #:5068



     1 Source:
     2 CACI 1702 (Defamation per se—Essential Factual Elements (Private Figure—Matter
     3 of Public Concern)); Alberts v. Franklin, D040310, 2004 WL 1345078, at *22 (Cal.
     4 Ct. App. June 16, 2004) (quoting Cal. Jury Instr.—Civ. 7.10.1 (BAJI No. 7.10.1)
     5 (presumed damage).
     6
     7 Plaintiff’s Alternative to Defendant’s Proposed Instruction No. 12:
     8         Plaintiff’s proposed Jury Instruction No. 7 is an alternative to Defendant’s
     9 Proposed Jury Instruction No. 12: Assumed Damages: Defamation Per Se. Plaintiff
    10 contends that the instruction on assumed damages should immediately follow the
    11 instruction on actual malice.
    12         Plaintiff objects to Defendant’s Proposed Jury Instruction No. 12: Assumed
    13 Damages: Defamation Per Se, because (1) it is an incorrect statement of the law on
    14 presumed damages in that it inaccurately instructs that Plaintiff is entitled to presumed
    15 damages only if he has not proven actual damages, but California law permits
    16 recovery of both actual and presumed damages, even if the actual damages are only
    17 for general damages, see, e.g., Weller v. Am. Broad. Companies, Inc., 232 Cal. App.
    18 3d 991, 1014 (1991) (rejecting defendants’ “double recovery” argument when the jury
    19 awarded both actual and presumed damages); Alberts v. Franklin, 2004 WL 1345078,
    20 at *23 (Cal. Ct. App. June 16, 2004) (“A logical explanation for the jury’s defamation
    21 verdict and answer to the court’s supplemental question is that the jury awarded James
    22 (1) actual general damages for his emotional distress and injury to his reputation
    23 shown by the evidence and (2) presumed general damages, not necessarily shown by
    24 the evidence, for the injury to his reputation based on the court’s determination that
    25 four of the statements at issue were defamatory per se”); Peterson v. Stewart, 2012
    26 WL 541521, at *10 (Cal. Ct. App. Feb 17, 2012) (awarding $500 in actual damages
    27 and $150,000 in presumed damages); (2) it is an incomplete statement of the law with
    28 respect to the measure of damages; (3) it is not tailored to the facts of this case; (4) it
                                                   26
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 28 of 96 Page ID #:5069



     1 is duplicative of the instruction on actual malice, although grossly incomplete and
     2 misleading; (5) it is misleading and could cause confusion; and (6) in contrast,
     3 Plaintiff’s Proposed Jury Instruction No. 7 is an accurate and complete statement of
     4 the law applicable to the facts of this case.
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  27
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 29 of 96 Page ID #:5070



     1                    Plaintiff’s Proposed Jury Instruction No. 8
     2
                                     PUNITIVE DAMAGES
     3
     4        If you find by clear and convincing evidence that Mr. Musk’s July 15, 2018
     5 statements were published with actual malice as previously defined in these
     6 instructions and were also published with common law malice or oppression, then Mr.
     7 Unsworth is entitled to a recovery of punitive damages.
     8        In civil cases, punitive damages are quasi-criminal in purpose. Punitive
     9 damages are not intended to compensate a civil plaintiff but are intended to punish a
    10 defendant for his conduct and to deter a repetition of such conduct in the future by
    11 him or others. Punitive damages are not awarded in order to actually prevent Mr.
    12 Musk from engaging in such conduct in the future, but are only awarded to punish
    13 him for his conduct and deter him or others from repeating such conduct.
    14        “Malice” is a separate analysis from “actual malice.” “Malice” is present if Mr.
    15 Musk acted with the intent to cause injury to Mr. Unsworth or if Mr. Musk’s conduct
    16 was despicable and was done with a willful and knowing disregard of the rights or
    17 safety of Mr. Unsworth. A person acts with knowing disregard when he or she is
    18 aware of the probable dangerous consequences of his or her conduct and deliberately
    19 fails to avoid those consequences. Conduct is despicable when it is so vile, base, or
    20 contemptible that it would be looked down on and despised by reasonable people.
    21        “Oppression” means that Mr. Musk’s conduct was despicable and subjected
    22 Mr. Unsworth to cruel and unjust hardship in knowing disregard of his rights.
    23        There is no fixed formula for determining the amount of punitive damages, and
    24 you are not required to award any punitive damages. In determining the amount of
    25 punitive damages, if any, you may consider the following factors in determining the
    26 amount:
    27
    28
                                                28
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 30 of 96 Page ID #:5071



     1       (1) How reprehensible was Mr. Musk’s conduct? In deciding how
     2          reprehensible Mr. Musk’s conduct was, you may consider, among other
     3          factors:
     4          a. Whether the conduct caused physical harm;
     5          b. Whether Mr. Musk disregarded the health or safety of others;
     6          c. Whether Mr. Unsworth was financially weak or vulnerable and Mr.
     7             Musk knew Mr. Unsworth was financially weak or vulnerable and took
     8             advantage of him; and
     9          d. Whether Mr. Musk’s conduct involved a pattern or practice.
    10       (2) While not intended to compensate Mr. Unsworth, a reasonable relationship
    11          must exist between the amount of punitive damages and Mr. Unsworth’s
    12          harm or potential harm.
    13       (3) In determining the amount to be awarded for punitive damages, you may
    14          consider evidence of Mr. Musk’s net worth, wealth, and financial condition.
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                              29
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 31 of 96 Page ID #:5072



     1 Source:
     2 Based on: CACI 3940 “Punitive Damages—Individual Defendant—Trial Not
     3 Bifurcated); In re Late Fee & Over-Limit Fee Litig., 741 F.3d 1022, 1027 (9th Cir.),
     4 cert denied, 573 U.S. 947 (2014) (recognizing that punitive damages “further a State’s
     5 legitimate interests in punishing unlawful conduct and deterring its repetition” and
     6 that “[t]he Supreme Court has characterized this state interest as ‘quasi-criminal’”)
     7 (internal citations omitted)).
     8
     9 Plaintiff’s Alternative to Defendant’s Proposed Instruction No. 13:
    10         Plaintiff’s proposed Jury Instruction No. 8 is an alternative to Defendant’s
    11 Proposed Jury Instruction No. 13: Punitive Damages: Defamation Per Se. Plaintiff
    12 contends that the instruction on punitive damages should immediately follow the
    13 instruction on presumed damages.
    14         Plaintiff objects to Defendant’s Proposed Jury Instruction No. 13: Punitive
    15 Damages: Defamation Per Se, because (1) it is an incorrect statement of the law on
    16 punitive damages; (2) it is not tailored to the facts of this case; (3) it is not an accurate
    17 statement of CACI 1702; (4) it is a grossly incomplete statement of the law on punitive
    18 damages, as evidenced by the fact that it fails to include the specific provisions of
    19 CACI Nos. 3940-3949, as referenced in CACI No. 1702, and therefore fails to provide
    20 explanations of the terms used, such as “malice” and “oppression”; and (5) in contrast,
    21 Plaintiff’s Proposed Jury Instruction No. 8 is an accurate and complete statement of
    22 the law applicable to the facts of this case.
    23
    24
    25
    26
    27
    28
                                                    30
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 32 of 96 Page ID #:5073



     1                    Plaintiff’s Proposed Jury Instruction No. 9
     2
                            TAXABILITY OF DAMAGES AWARD
     3
     4        In determining the amount of damages to which Mr. Unsworth is entitled, you
     5 may consider the fact that any actual, presumed, or punitive damages awarded may
     6 be subject to U.S. federal and state income tax on any such award. Taxes may also be
     7 owed by Mr. Unsworth on the amount of the award for actual, presumed, or punitive
     8 damages that Mr. Unsworth has agreed to pay his attorney for contingency fees and/or
     9 reimbursement of reasonable expenses.
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                               31
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 33 of 96 Page ID #:5074



     1 Source:
     2 Based on: As the U.S. Supreme Court has recognized, jurors, like the American
     3 public, are tax-conscious and may make assumptions—including incorrect
     4 assumptions—about the taxability or non-taxability of damages awards. Norfolk &
     5 W. Ry. Co. v. Liepelt, 444 U.S. 490, 496 (1980). And as the Supreme Court has
     6 explained, jurors’ assumptions about the taxability or non-taxability can affect the
     7 amount of damages a jury awards to compensate for their belief in the taxability or
     8 non-taxability of those damages. Id. Accordingly, to avoid the possibility that
     9 mistaken assumptions about the taxability or nontaxability of damages may affect the
    10 jury’s damages award, the jury should be instructed about the tax implications of such
    11 an award. This is especially true where, as here, the applicable tax rules are
    12 anomalous: whereas most recoveries for personal injury sounding in tort are not
    13 taxable, damages awarded to compensate a defamation plaintiff for injury to
    14 reputation — and damages awarded to compensate a defamation plaintiff for harm,
    15 pain, embarrassment, humiliation — may be taxable. See I.R.C. (26 U.S.C.) § 104;
    16 see also, e.g., Rivers v. U.S. Dep’t of Interior, No. 05-cv-2086, 2006 WL 2841929, at
    17 *14 (W.D. Wash. Oct. 3, 2006) (observing that Congress amended I.R.C. § 104 in
    18 1996 to “treat[] damages in defamation actions as taxable income”). Moreover,
    19 punitive damage awards may be taxable. I.R.C. (26 U.S.C.) § 104. The Supreme Court
    20 repeatedly approved the use of jury instructions regarding the taxability of damages
    21 awards and have found error in refusals to give a requested instruction about the
    22 taxability or non-taxability of damages. Norfolk, 444 U.S. at 498 (holding district
    23 court’s refusal to give instruction on taxability of damages to be reversible error, and
    24 observing: “[T]he requested instruction ...was brief and could be easily understood. It
    25 would not complicate the trial by making additional qualifying or supplemental
    26 instructions necessary. It would not be prejudicial to either party, but would merely
    27 eliminate an area of doubt or speculation that might have an improper impact on the
    28 computation of the amount of damages”); see also Anderson v. United Air Lines, Inc.,
                                                 32
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 34 of 96 Page ID #:5075



     1 183 F. Supp. 97, 98 (S.D. Cal. 1960) (allowing instruction that award would not be
     2 taxable). And while the above cases involved instructions regarding the nontaxability
     3 of damages awards, the same logic applies to instructions regarding the taxability of
     4 awards.
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                33
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 35 of 96 Page ID #:5076



     1                      Plaintiff’s Proposed Verdict Form (No. 10)
     2
     3                                    VERDICT FORM

     4 We the jury unanimously answer the issues as follows:
     5
            1. Did Mr. Musk negligently publish the July 15, 2018 false defamatory per se
     6
         statements about Mr. Unsworth?
     7
                       ANSWER ( ) Yes        ( ) No
     8
                       If you answered “No” then the case is over. The foreperson should date
     9
                       and sign the verdict form.
    10
                       If you answered “Yes”, then proceed to “2”.
    11
    12      2. What monetary amount is Mr. Unsworth entitled to recover from Mr. Musk for

    13 actual damages?
    14                       $ _____________________________.
    15
            3. Did Mr. Musk publish the false and defamatory July 15, 2018 statements about
    16
         Mr. Unsworth with a reckless disregard for the truth or falsity of the statements or
    17
         with actual knowledge of the falsity of the statements?
    18
                       ANSWER ( ) Yes        ( ) No
    19
    20      4. What monetary amount is Mr. Unsworth entitled to recover from Mr. Musk
    21 for presumed damages?
    22                       $ _____________________________.
    23
            5. In publishing the false and defamatory July 15, 2018 statements about Mr.
    24
         Unsworth, did Mr. Musk engage in that conduct that evidences malice or
    25
         oppression?
    26
                       ANSWER ( ) Yes        ( ) No
    27
    28
                                                  34
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 36 of 96 Page ID #:5077



     1      6. What monetary amount is Mr. Unsworth entitled to recover from Mr. Musk for
     2 punitive damages?
     3                     $ _____________________________.
     4         The foreperson should date and sign the verdict form.
     5
     6
         These are our unanimous answers. So say we all. This ____day of December 2019.
     7
     8
                                              _________________________
     9                                        Signature of Foreperson
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                35
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 37 of 96 Page ID #:5078



     1 Plaintiff’s Alternative to Defendant’s Proposed Verdict Form
     2        Plaintiff’s Proposed Verdict Form is an alternative to Defendant’s Proposed
     3 Verdict Form. Plaintiff contends that his verdict form should follow the final
     4 instruction issued in this matter. See Mangold v. California Pub. Utilities Comm’n,
     5 67 F.3d 1470, 1475 (9th Cir. 1995) (“[T]he trial court’s complete discretion as to
     6 whether a special or general verdict is to be returned extends to determining
     7 the form of the verdict and interrogatories, provided that the questions asked are
     8 adequate to obtain a jury determination of all factual issues essential to judgement.”)
     9 (internal quotation marks omitted). General verdict forms are appropriate when the
    10 jury instructions correctly inform jurors about the law, as jurors are presumed to
    11 follow those instructions when executing a verdict form. Madrigal v. Allstate Ins. Co.,
    12 215 F. Supp. 3d 870, 915 (C.D. Cal. 2016), aff’d sub nom. Madrigal v. Allstate Indem.
    13 Co., 697 Fed. Appx. 905 (9th Cir. 2017) (“A jury is presumed to follow its
    14 instructions”).
    15        Plaintiff objects to Defendant’s Proposed Verdict Form because (1) it
    16 inappropriately includes issues that have been or will be decided as a matter of law in
    17 Plaintiff’s favor, including because of Defendant’s void of evidence, such as
    18 defamation per se, falsity, of and concerning, consent, and republication, id. at 914-
    19 15 (“While the court's discretion regarding content of special verdict forms is broad,
    20 the Ninth Circuit has explained that, as a general matter, ‘a new trial should be granted
    21 when a district court erroneously submits to a jury an issue that should have been
    22 decided as a matter of law and the basis of the jury's general verdict is
    23 unknown.’”) (quoting Kendall–Jackson Winery, Ltd. v. E. & J. Gallo Winery, 150
    24 F.3d 1042, 1050 (9th Cir. 1998)); (2) it erroneously limits defamation per se to
    25 criminal accusations, despite accusations of sexual deviance being defamatory per se
    26 as a matter of law, see Shumate v. Johnson Publishing Co., 139 Cal. App. 2d 121,
    27 132, 293 P.2d 531, 539 (1956) (holding “sexual deviate” as libelous per se); (3) it
    28 ignores the statutory definition of defamation per se, which includes written
                                                  36
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 38 of 96 Page ID #:5079



     1 statements that are libelous on their face that “expose[] any person to hatred,
     2 contempt, ridicule, or obloquy, or which cause[] him to be shunned or avoided,” Cal.
     3 Civ. Code §§ 45, 45a; (4) it contravenes the law by precluding presumed damages if
     4 Plaintiff recovers for actual damages both to reputation and for shame, mortiﬁcation,
     5 or hurt feelings; (5) it misstates the actual malice standard in both questions 10 and
     6 12, erroneously substituting the “reckless disregard for truth or falsity” standard with
     7 the confusing “serious doubts” standard that ignores the breadth of law regarding what
     8 constitutes actual malice; (6) it inappropriately suggests to the jurors that they should
     9 award a nominal sum for assumed damages; and (7) it is overlong and unnecessarily
    10 confusing, inviting jurors to mistakenly enter judgement in favor of Defendant.
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  37
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 39 of 96 Page ID #:5080



     1            Defendant’s Proposed Jury Instructions And Verdict Form
     2 1.     LIABILITY: DEFAMATION PER SE – LIMITED PURPOSE PUBLIC
     3                                      FIGURE
     4        Mr. Unsworth claims that Mr. Musk harmed him by publishing statements on
     5 Twitter on July 15, 2018 conveying that Mr. Unsworth is a pedophile.
     6        To establish this claim, Mr. Unsworth must prove all of the following:
     7              1.    That on July 15, 2018, Mr. Musk published statements on
     8                    Twitter conveying that Mr. Unsworth is a pedophile to a person
     9                    other than Mr. Unsworth;
    10              2.    That these people reasonably understood that the statements were
    11                    about Mr. Unsworth;
    12              3.    That these people reasonably understood the statements to mean
    13                    that Mr. Unsworth was a pedophile; and
    14              4.    That the statements on Twitter conveying that Mr. Unsworth is a
    15                    pedophile were false.
    16
    17        In addition, Mr. Unsworth must prove that Mr. Musk made the statements
    18 with “actual malice,” in other words, that Mr. Musk knew the statements were false
    19 or recklessly disregarded the truth of the statements when he made them.
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  38
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 40 of 96 Page ID #:5081



     1 (Source: CACI 1700; BAJI 7.02.)
     2
     3 Basis for Adopting Mr. Musk’s Proposed Jury Instruction:
     4        Mr. Musk respectfully requests that the Court adopt his proposed instruction
     5 regarding the elements of defamation per se for a public figure. As explained in Mr.
     6 Musk’s Memorandum of Contentions of Fact and Law, Mr. Musk’s comments were
     7 germane to the controversy, and Mr. Musk maintains his position that Mr. Unsworth
     8 is a public figure. This instruction is based on the CACI instruction for the elements
     9 of defamation per se for limited purpose public figures, and does not add any
    10 additional instructions which may confuse or mislead the jury. This instruction
    11 relies on the BAJI instruction only for the substitution of the word “published” for
    12 the word “made” used in the CACI instruction. The proposed instruction is both
    13 proper and instructive for the jury.
    14        A public controversy exists, Mr. Unsworth voluntarily injected himself into
    15 the controversy and/or seeks to influence the resolution of it, and the alleged
    16 defamatory statement is “germane” to the plaintiff’s participation in the controversy.
    17 See Copp v. Paxton, 45 Cal. App. 4th 829, 845-46 (1996); Jankovic v. Int’l Crisis
    18 Grp., 822 F.3d 576, 589 (D.C. Cir. 2016) (statements are germane if they relate “to
    19 understanding [plaintiff’s] role and why he wanted to be involved” in the
    20 controversy); Waldbaum v. Fairchild Publications, Inc., 627 F.2d 1287, 1298 (D.C.
    21 Cir. 1980); see also Atlanta Journal-Constitution v. Jewell, 555 S.E.2d 175, 183
    22 (Ga. App. 2001) (comments comparing the plaintiff to a serial killer and discussing
    23 his “aberrant personality” and “bizarre employment history” held germane to a
    24 controversy over the 1996 Olympic bombing). Likewise, Mr. Unsworth should be
    25 considered a general (“all purpose”) public figure because has used his role in the
    26 Thai Cave rescue as a springboard to fame, starting with the CNN interview he gave
    27 attacking Mr. Musk. See Gertz v. Robert Welch, Inc., 418 U.S. 323, 334 (1974).
    28
                                                 39
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 41 of 96 Page ID #:5082



     1        Mr. Musk objects to Mr. Unsworth’s proposed jury instruction on the
     2 elements of defamation. First, Mr. Unsworth’s proposed instruction is for private
     3 figures, which Mr. Musk disputes. Mr. Musk maintains that Mr. Unsworth’s
     4 proposed instruction erroneously instructs the jury that Mr. Musk’s actions must
     5 have been negligent. Mr. Musk reasserts his position that an actual malice standard
     6 applies to this action.
     7        Further, Mr. Unsworth’s proposed instruction is overly long, confusing, and
     8 risks misleading the jury. See Dang v. Cross, 422 F.3d 800, 804 (9th Cir. 2005)
     9 (“[J]ury instructions must fairly and adequately cover the issues presented, must
    10 correctly state the law, and must not be misleading.”). On issues of California law,
    11 the CACI instructions are clearly preferred, and should be used unless special
    12 circumstances exist that would warrant the use of a non-pattern jury instruction. See
    13 California Rules of Court 2.1050(e) (“Use of the Judicial Council instructions is
    14 strongly encouraged. If the latest edition of the jury instructions approved by the
    15 Judicial Council contains an instruction applicable to a case and the trial judge
    16 determines that the jury should be instructed on the subject, it is recommended that
    17 the judge use the Judicial Council instruction unless he or she finds that a different
    18 instruction would more accurately state the law and be understood by jurors.”); see
    19 also Citizens of Humanity v. Sussman Shank, LLP, 2017 WL 2713728, at *3 (C.D.
    20 Cal. Mar. 15, 2017) (“The Defendants did not err in failing to convince the trial
    21 court to deviate from giving a CACI, especially considering the court's stated
    22 preference of giving CACI instructions because of their inclusion of plain
    23 English.”). Mr. Unsworth’s multi-page jury instruction on the elements of
    24 defamation is not “plain English,” and is overly complicated and likely to confuse
    25 the jury.
    26        Mr. Unsworth’s instruction embraces numerous areas of law, including
    27 liability, falsity, negligence, and publication, which is prohibited by Local Rule 51-
    28
                                                  40
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 42 of 96 Page ID #:5083



     1 2. C.D. Cal. Local Rule 51-2(b) (“Each proposed instruction shall…[e]mbrace only
     2 one subject or principle of law[.]”).
     3     a. Mr. Musk objects to the inclusion of a section on falsity in the liability
     4        instruction. The jury does not need an instruction on the meaning of falsity—
     5        this is a plain English term that does not require additional explanation. Mr.
     6        Unsworth’s instruction on falsity does not even purport to explain what
     7        “falsity” means but rather seeks to improperly shift the burden of proving Mr.
     8        Musk’s statement was false to Mr. Musk. Contrary to Mr. Unsworth’s
     9        assertion, Mr. Musk’s statement was not false as a matter of law. It is
    10        axiomatic that Mr. Unsworth is required to present facts and prove all
    11        elements of his claim. See, e.g., Lyons v. Williams, 91 F.3d 1308, 1311 (9th
    12        Cir. 1996) (“it was the burden of the plaintiff to prove every element of the
    13        alleged violation” and jury instruction requiring plaintiff to prove essential
    14        elements of claim was not an error); Juan Pollo Franchising, Inc. v. B & K
    15        Pollo Enterprises, Inc., 2015 WL 10695881, at *2 (C.D. Cal. Aug. 6, 2015)
    16        (Plaintiff’s claim failed because at trial it “failed to satisfy its burden of
    17        proving an essential element of its claim.”). Mr. Musk has not stipulated that
    18        his statement was false, and therefore Mr. Unsworth must present evidence
    19        and carry his burden at trial of proving that the statement was false.
    20     b. Mr. Musk objects to the inclusion of an instruction on negligence as a sub-
    21        section to the instruction on liability. First, Mr. Musk reasserts his position
    22        that the standard in this case is actual malice, not negligence. Further,
    23        inclusion of this legal principle within the liability instruction is contrary to
    24        Local Rule 51-2. Even if the standard is negligence, the CACI instruction on
    25        liability for defamation for private figures adequately explains to the jury that
    26        it must find Mr. Musk “failed to use reasonable care to determine the truth or
    27        falsity of the statements.” CACI 1702. If the Court finds negligence is the
    28
                                                   41
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 43 of 96 Page ID #:5084



     1       correct standard, it should simply adopt CACI 1702 as the jury instruction on
     2       liability. See Mr. Musk’s proposed jury instruction No. 3.
     3    c. Mr. Musk objects to the inclusion of an instruction on the meaning of
     4       publication as a sub-section to the instruction on liability. Inclusion of this
     5       legal principle within the liability instruction is contrary to Local Rule 51-2.
     6       Mr. Musk maintains that CACI 1700 (and CACI 1702, should the Court
     7       determine Mr. Musk is a private figure) adequately sets out the elements of
     8       publication, that is that Mr. Musk published statements on Twitter conveying
     9       that Mr. Unsworth is a pedophile to a person other than Mr. Unsworth, that
    10       these people reasonably understood that the statements were about Mr.
    11       Unsworth, and that these people reasonably understood the statements to
    12       mean that Mr. Unsworth was a pedophile. CACI 1700, 1702. Mr.
    13       Unsworth’s instruction on publicity also materially misleads the jury in
    14       stating that “the Court has determined the July 15, 2018 are defamatory per se
    15       and that a publication of the July 15, 2018 statements occurred as a matter of
    16       law because the statements convey a defamatory per se meaning and were of
    17       and concerning Mr. Unsworth” and that “you do not need to consider issues
    18       of whether the statements are defamatory per se.” These statements are
    19       misleading because they imply that the Court has already decided Mr. Musk
    20       is liable for defamation, which it has not. Mr. Unsworth’s proposed
    21       instruction is therefore improper. See Dang v. Cross, 422 F.3d 800, 804 (9th
    22       Cir. 2005) (“[J]ury instructions must fairly and adequately cover the issues
    23       presented, must correctly state the law, and must not be misleading.”).
    24    d. Mr. Unsworth’s proposed jury instruction fails to clearly set out the third
    25       element of the CACI instruction, that is that the persons to whom the
    26       statements were made must have understood them to mean that Mr. Unsworth
    27       is a pedophile, and the second element of the CACI instruction, that is that the
    28
                                                 42
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 44 of 96 Page ID #:5085



     1         persons to whom the statements were made reasonably understood them to be
     2         about Mr. Unsworth. CACI 1700.
     3         Mr. Musk requests that the Court adopt his jury instruction on liability for
     4 defamation.
     5
     6         Separately, Mr. Musk objects to Mr. Unsworth’s proposed statement of the
     7 case.
     8         As an initial matter, the Court should not give the jury any statement of the
     9 case. No statement of the case should be given to the jury as part of the instructions
    10 after summation, because the relevant evidence will already be before the jury and
    11 the jury’s decision should be based on the evidence before them. “The purpose of
    12 jury instructions is to give the jury a clear and concise statement of the law
    13 applicable to the facts of the case,” not to repeat the facts after the close of the case.
    14 Girden v. Sandals Intern., 262 F.3d 195, 203 (2d Cir. 2001); Christopher v. Cutter
    15 Labs., 53 F.3d 1184, 1194 (11th Cir. 1995) (same). The jury instructions are not the
    16 appropriate place for Mr. Unsworth to recite facts favorable to him, or to otherwise
    17 elaborate on his theory of the case. He will have had plenty of time to do that
    18 during the trial. The jury instructions should be “a clear, concise, and accurate
    19 statement of the law in question,” nothing more. See Floyd v. Laws, 929 F.2d 1390,
    20 1394 (9th Cir. 1991). The Court should refuse to give Mr. Unsworth’s statement of
    21 the case.
    22         Further, Mr. Musk objects specifically to the content of Mr. Unsworth’s
    23 proposed statement of the case. Mr. Unsworth’s proposal is argumentative.
    24 Argumentative instructions emphasize the evidence of one witness and disregard
    25 other relevant evidence. See, e.g., Spesco, Inc. v. General Elec. Co., 719 F.2d 233,
    26 239 (7th Cir. 1983) (“An instruction is viewed as argumentative if it emphasizes the
    27 testimony of one witness while disregarding other relevant evidence.”); Central
    28 Microfilm Service Corp. v. Basic/Four Corp., 688 F.2d 1206, 1219 (8th Cir. 1982).
                                                   43
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 45 of 96 Page ID #:5086



     1 Mr. Unsworth’s proposed statement of the case is riddled with openly argumentative
     2 statements, such as that Mr. Musk published a false and defamatory statement on
     3 Twitter, and that Mr. Musk’s subsequent publications are evidence that Mr. Musk’s
     4 July 15 tweets were statements of fact, and were published with malice.
     5        Finally, to the extent that Mr. Unsworth’s proposed statement of the case
     6 summarizes the law on liability for defamation, actual damages, assumed damages,
     7 punitive damages, and republication, the statement is duplicative of the other jury
     8 instructions, and should not be given. See, e.g., Dang v. Cross, 422 F.3d 800, 809
     9 (9th Cir. 2005) (“It is not error to reject a theory-of-the-case instruction if the other
    10 instructions in their entirety cover the [case] theory[.]”); Yowan Yang v. ActioNet,
    11 Inc., 2017 WL 2117028, at *9 (C.D. Cal. Jan. 23, 2017) (“The Court rejected this
    12 instruction because it is redundant … it was not error to reject Defendant’s
    13 duplicative proposed instruction.”); see also Dupre v. Fru–Con Engineering Inc.,
    14 112 F.3d 329, 335 (8th Cir. 1997) (“Repetitious instructions that place undue
    15 emphasis on a certain aspect of a party’s case so as to prejudice the jury require
    16 reversal.”); McDonald v. Sandvik Process Systems, Inc., 870 F.2d 389, 395 (7th Cir.
    17 1989) (“Refusal of instructions on a party’s theory of the case is not reversible error
    18 if the instruction given adequately presents the party’s theory.”); Howard v.
    19 Cincinnati Sheet Metal & Roofing Co., 234 F.2d 233, 236–37 (7th Cir. 1956) (jury
    20 instructions “unduly emphasized defendant’s version of the case” and were
    21 repetitious of other instructions already given, and therefore case was remanded for
    22 new trial).
    23        Finally, Mr. Unsworth’s statement of the case instruction is misleading
    24 because it omits any mention of Mr. Musk’s affirmative defenses.
    25        For these reasons, the Court should not give any statement of the case, and
    26 should reject Mr. Unsworth’s proposed statement of the case.
    27
    28
                                                   44
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 46 of 96 Page ID #:5087



     1                               2.       ACTUAL MALICE
     2
               Actual malice in this context does not mean hatred, ill will, or a desire to
     3
         injure on the part of one person toward another. Rather, “actual malice” means that,
     4
         for each alleged defamatory statement, Mr. Unsworth must prove by clear and
     5
         convincing evidence that Mr. Musk either knew that the statement was false or
     6
         recklessly disregarded whether it was false. Reckless disregard, in turn, means Mr.
     7
         Unsworth must prove that, at the time Mr. Musk published the statement, Mr. Musk
     8
         either had a high degree of awareness that the statement was probably false or
     9
         entertained serious doubts as to the truth of that statement.
    10
               Only the mental state of Mr. Musk may satisfy the actual malice requirement.
    11
         Your decision must be based upon Mr. Musk’s mental state at the time Mr. Musk
    12
         allegedly published the statement.
    13
               Reckless conduct is not measured by whether a reasonably prudent person
    14
         would have published a particular statement or would have investigated before
    15
         publishing it. A failure to investigate must fairly be characterized as the purposeful
    16
         avoidance of the truth or the product of a deliberate decision not to acquire
    17
         knowledge to qualify as reckless conduct. A failure to exercise ordinary or
    18
         reasonable care in ascertaining the truth of a published statement does not
    19
         constitute actual malice.
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                   45
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 47 of 96 Page ID #:5088



     1 (Source: New York Times Co. v. Sullivan, 376 U.S. 254 (1964); Gertz v. Robert
     2 Welch, Inc., 418 U.S. 323 (1974); Beckley Newspapers Corp. v. Hanks, 389 U.S.
     3 81 (1967); Garrison v. Louisiana, 379 U.S. 64 (1964); St. Amant v. Thompson,
     4 390 U.S. 727 (1968); Harte-Hanks Commc’ns, Inc. v. Connaughton, 491 U.S. 657
     5 (1989); Rosenaur v. Scherer, 88 Cal. App. 4th 260 (2001); Antonovich v.
     6 Superior Court, 234 Cal. App. 3d 1041 (Ct. App. 1991).)
     7
     8 Basis for Adopting Mr. Musk’s Proposed Jury Instruction:
     9         Should the Court determine that Mr. Unsworth is a limited purpose public
    10 figure, Mr. Musk must have made the allegedly defamatory statements with actual
    11 malice. Although there is no model jury instruction on actual malice, Mr. Musk’s
    12 proposed jury instruction is an “accurate statement of the law.” See, e.g., United
    13 States v. Garza, 980 F.2d 546, 554 (9th Cir. 1992) (jury instruction must be
    14 “accurate statement of the law,” although “formulation or choice of language of the
    15 jury instructions is within the discretion of the district court”); United States v.
    16 Terry, 911 F.2d 272, 278 (9th Cir. 1990) (jury instruction must be “accurate
    17 statement of the law”).
    18         Mr. Musk’s proposed jury instruction is based on Supreme Court and
    19 California case law defining actual malice. Actual malice means the statement was
    20 made with “knowledge that it was false or with reckless disregard of whether it was
    21 false or not” and requires “clear and convincing proof that the defamatory falsehood
    22 was made with knowledge of its falsity or with reckless disregard for the truth.”
    23 Gertz v. Robert Welch, Inc., 418 U.S. 323, 334, 342(1974). Actual malice is a
    24 subjective test and, at minimum, reckless disregard means that only “false
    25 statements made with the high degree of awareness of their probable falsity” can
    26 give rise to liability under the actual malice test. Garrison v. Louisiana, 379 U.S.
    27 64, 74 (1964); see also Beckley Newspapers Corp. v. Hanks, 389 U.S. 81, 82 (1967)
    28
                                                   46
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 48 of 96 Page ID #:5089



     1 (jury instructions equating constitutional malice with “ill will” “were clearly
     2 impermissible.”).
     3
     4        Mr. Musk objects to Mr. Unsworth’s jury instruction on actual malice. In
     5 particular, Mr. Musk objects to the examples Mr. Unsworth provides of evidence he
     6 may rely on to show actual malice. These examples are argumentative.
     7 Argumentative instructions emphasize the evidence of one witness and disregard
     8 other relevant evidence. Mr. Unsworth’s proposed examples in his actual malice
     9 instruction are all based on his distorted view of Mr. Musk’s behavior, for example
    10 that Mr. Musk fabricated an accusation against Mr. Unsworth or that Mr. Musk had
    11 serious doubts about his tweet at the time he published it. This Court should reject
    12 argumentative instructions. See, e.g., Spesco, Inc. v. General Elec. Co., 719 F.2d
    13 233, 239 (7th Cir. 1983); Central Microfilm Service Corp. v. Basic/Four Corp., 688
    14 F.2d 1206, 1219 (8th Cir. 1982).
    15        The examples also are not based on evidence, and are relevant only to Mr.
    16 Unsworth’s abandoned claim based on BuzzFeed’s republication of Mr. Musk’s
    17 emails in the September 4, 2018 article, which is no longer part of this case. Mr.
    18 Unsworth’s statements in the Pretrial Order and in his Memorandum of Contentions
    19 of Fact and Law make clear that he is pursuing only a defamation per se claim based
    20 on Mr. Musk’s tweets. See, e.g., DP Aviation v. Smiths Indus. Aerospace & Def.
    21 Sys. Ltd., 268 F.3d 829, 842 (9th Cir. 2001) (“We have held that ‘[a] pretrial order
    22 generally supersedes the pleadings, and the parties are bound by its contents.’ We
    23 follow this rule here by looking to the pretrial order in determining the scope of the
    24 claims presented.”); United States v. First Nat. Bank of Circle, 652 F.2d 882, 886–
    25 87 (9th Cir. 1981) (“Unless pretrial orders are honored and enforced, the objectives
    26 of the pretrial conference to simplify issues and avoid unnecessary proof by
    27 obtaining admissions of fact will be jeopardized if not entirely nullified.
    28 Accordingly, a party need offer no proof at trial as to matters agreed to in the order,
                                                  47
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 49 of 96 Page ID #:5090



     1 nor may a party offer evidence or advance theories at the trial which are not
     2 included in the order or which contradict its terms.”). The examples in Mr.
     3 Unsworth’s proposed instruction are not relevant to the issue remaining in the case,
     4 and will only serve to confuse and mislead the jury. See Dang v. Cross, 422 F.3d
     5 800, 804 (9th Cir. 2005) (“[J]ury instructions must fairly and adequately cover the
     6 issues presented, must correctly state the law, and must not be misleading.”). For
     7 these reasons, Mr. Musk requests the Court adopt his jury instruction on actual
     8 malice.
     9        As to the order of the instructions, Mr. Musk agrees that, if the Court declines
    10 to adopt Mr. Musk’s proposed instruction No. 1, Mr. Musk’s proposed instruction
    11 No. 2 on Actual Malice should follow after the instruction on assumed damages.
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 48
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 50 of 96 Page ID #:5091



     1   3.     ALTERNATIVE INSTRUCTION ON LIABILITY: DEFAMATION
                   PER SE – PRIVATE FIGURE, PUBLIC CONCERN
     2
     3        Mr. Unsworth claims that Mr. Musk harmed him by publishing statements on
     4 Twitter on July 15, 2018 conveying that Mr. Unsworth is a pedophile.
     5       To establish this claim, Mr. Unsworth must prove all of the following:
     6              1.    That on July 15, 2018, Mr. Musk published statements on
     7                    Twitter conveying that Mr. Unsworth is a pedophile to a person
     8                    other than Mr. Unsworth;
     9              2.    That these people reasonably understood that the statements were
    10                    about Mr. Unsworth;
    11              3.    That these people reasonably understood the statements to mean
    12                    that Mr. Unsworth was a pedophile;
    13              4.    That the statements on Twitter conveying that Mr. Unsworth is a
    14                    pedophile were false; and
    15              5.    That Mr. Musk failed to use reasonable care to determine the
    16                    truth or falsity of the statements.
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 49
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 51 of 96 Page ID #:5092



     1 (Source: CACI 1702; BAJI 7.02.)
     2
     3 Basis for Adopting Mr. Musk’s Proposed Jury Instruction:
     4        Mr. Musk respectfully requests that the Court adopt his proposed instruction
     5 regarding the elements of defamation per se. This instruction is based on the CACI
     6 instruction for the elements of defamation per se for private figures, and does not
     7 add any additional instructions which may confuse or mislead the jury. This
     8 instruction relies on the BAJI instruction only for the substitution of the word
     9 “published” for the word “made” used in the CACI instruction. The proposed
    10 instruction is both proper and instructive for the jury.
    11
    12        Mr. Musk objects to Mr. Unsworth’s proposed jury instruction on the
    13 elements of defamation. Mr. Unsworth’s instruction on the elements of defamation
    14 is also overly long, confusing, and risks misleading the jury. See Dang v. Cross,
    15 422 F.3d 800, 804 (9th Cir. 2005) (“[J]ury instructions must fairly and adequately
    16 cover the issues presented, must correctly state the law, and must not be
    17 misleading.”). On issues of California law, the CACI instructions are clearly
    18 preferred, and should be used unless special circumstances exist that would warrant
    19 the use of a non-pattern jury instruction. See Cal. Rules of Court 2.1050(e) (“Use of
    20 the Judicial Council instructions is strongly encouraged. If the latest edition of the
    21 jury instructions approved by the Judicial Council contains an instruction applicable
    22 to a case and the trial judge determines that the jury should be instructed on the
    23 subject, it is recommended that the judge use the Judicial Council instruction unless
    24 he or she finds that a different instruction would more accurately state the law and
    25 be understood by jurors.”); see also Citizens of Humanity v. Sussman Shank, LLP,
    26 2017 WL 2713728, at *3 (C.D. Cal. Mar. 15, 2017) (“The Defendants did not err in
    27 failing to convince the trial court to deviate from giving a CACI, especially
    28 considering the court's stated preference of giving CACI instructions because of
                                                  50
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 52 of 96 Page ID #:5093



     1 their inclusion of plain English.”). Mr. Unsworth’s multi-page jury instruction on
     2 the elements of defamation is not “plain English,” and is overly complicated and
     3 likely to confuse the jury.
     4        Mr. Unsworth’s instruction embraces numerous areas of law, including
     5 liability, falsity, negligence, and publication, which is prohibited by Local Rule 51-
     6 2. C.D. Cal. Local Rule 51-2(b) (“Each proposed instruction shall…[e]mbrace only
     7 one subject or principle of law[.]”).
     8     a. Mr. Musk objects to the inclusion of a section on falsity in the liability
     9        instruction. The jury does not need an instruction on the meaning of falsity—
    10        this is a plain English term that does not require additional explanation. Mr.
    11        Unsworth’s instruction on falsity does not even purport to explain what
    12        “falsity” means but rather seeks to improperly shift the burden of proving Mr.
    13        Musk’s statement was false to Mr. Musk. Contrary to Mr. Unsworth’s
    14        assertion, Mr. Musk’s statement was not false as a matter of law. It is
    15        axiomatic that Mr. Unsworth must present facts on all elements of his claim.
    16        See, e.g., Lyons v. Williams, 91 F.3d 1308, 1311 (9th Cir. 1996) (“[I]t was the
    17        burden of the plaintiff to prove every element of the alleged violation” and
    18        jury instruction placing burden on plaintiff to prove essential elements of
    19        claim was not an error); Juan Pollo Franchising, Inc. v. B & K Pollo
    20        Enterprises, Inc., 2015 WL 10695881, at *2 (C.D. Cal. Aug. 6, 2015)
    21        (Plaintiff’s claim failed because at trial it “failed to satisfy its burden of
    22        proving an essential element of its claim.”). Mr. Musk has not stipulated that
    23        his statement was false, and therefore Mr. Unsworth must present evidence at
    24        trial that the statement was in fact false.
    25     b. Mr. Musk objects to the inclusion of an instruction on negligence as a sub-
    26        section to the instruction on liability. First, Mr. Musk reasserts his position
    27        that the standard in this case is actual malice, not negligence. Further,
    28        inclusion of this legal principle within the liability instruction is contrary to
                                                   51
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 53 of 96 Page ID #:5094



     1       Local Rule 51-2. Even if the standard is negligence, the CACI instruction on
     2       liability for defamation for private figures adequately explains to the jury that
     3       it must find Mr. Musk “failed to use reasonable care to determine the truth or
     4       falsity of the statements.” CACI 1702. If the Court finds negligence is the
     5       correct standard, it should simply adopt CACI 1702 as the jury instruction on
     6       liability. See Mr. Musk’s proposed jury instruction No. 3.
     7    c. Mr. Musk objects to the inclusion of an instruction on the meaning of
     8       publication as a sub-section to the instruction on liability. Inclusion of this
     9       legal principle within the liability instruction is contrary to Local Rule 51-2.
    10       Mr. Musk maintains that CACI 1700 (and CACI 1702, should the Court
    11       determine Mr. Musk is a private figure) adequately set out the elements of
    12       publication, that is that Mr. Musk published statements on Twitter conveying
    13       that Mr. Unsworth is a pedophile to a person other than Mr. Unsworth, that
    14       these people reasonably understood that the statements were about Mr.
    15       Unsworth, and that these people reasonably understood the statements to
    16       mean that Mr. Unsworth was a pedophile. CACI 1700, 1702. Mr.
    17       Unsworth’s instruction on publicity also materially misleads the jury in
    18       stating that “the Court has determined the July 15, 2018 are defamatory per se
    19       and that a publication of the July 15, 2018 statements occurred as a matter of
    20       law because the statements convey a defamatory per se meaning and were of
    21       and concerning Mr. Unsworth” and that “you do not need to consider issues
    22       of whether the statements are defamatory per se.” These statements are
    23       misleading because they imply that the Court has already decided Mr. Musk
    24       is liable for defamation, which it has not. Mr. Unsworth’s proposed
    25       instruction is therefore improper. See Dang v. Cross, 422 F.3d 800, 804 (9th
    26       Cir. 2005) (“[J]ury instructions must fairly and adequately cover the issues
    27       presented, must correctly state the law, and must not be misleading.”).
    28
                                                 52
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 54 of 96 Page ID #:5095



     1     d. Mr. Unsworth’s proposed jury instruction fails to clearly set out the third
     2         element of the CACI instruction, that is that the persons to whom the
     3         statements were made must have understood them to mean that Mr. Unsworth
     4         is a pedophile, and the second element of the CACI instruction, that is that the
     5         persons to whom the statements were made reasonably understood them to be
     6         about Mr. Unsworth. CACI 1702.
     7         In the event that the Court determines Mr. Unsworth is a private figure, Mr.
     8 Musk requests the Court adopt this proposed jury instruction on liability for
     9 defamation.
    10
    11         Separately, Mr. Musk objects to Mr. Unsworth’s proposed statement of the
    12 case.
    13         As an initial matter, the Court should not give the jury any statement of the
    14 case. No statement of the case should be given to the jury as part of the instructions
    15 after summation, because the relevant evidence will already be before the jury and
    16 the jury’s decision should be based on the evidence before them. “The purpose of
    17 jury instructions is to give the jury a clear and concise statement of the law
    18 applicable to the facts of the case,” not to repeat the facts after the close of the case.
    19 Girden v. Sandals Intern., 262 F.3d 195, 203 (2d Cir. 2001); Christopher v. Cutter
    20 Labs., 53 F.3d 1184, 1194 (11th Cir. 1995) (same). The jury instructions are not the
    21 appropriate place for Mr. Unsworth to recite facts favorable to him, or to otherwise
    22 elaborate on his theory of the case. He will have had plenty of time to do that
    23 during the trial. The jury instructions should be “a clear, concise, and accurate
    24 statement of the law in question,” nothing more. See Floyd v. Laws, 929 F.2d 1390,
    25 1394 (9th Cir. 1991). The Court should refuse to give Mr. Unsworth’s statement of
    26 the case.
    27         Further, Mr. Musk objects specifically to the content of Mr. Unsworth’s
    28 proposed statement of the case. Mr. Unsworth’s proposal is argumentative.
                                                   53
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 55 of 96 Page ID #:5096



     1 Argumentative instructions emphasize the evidence of one witness and disregard
     2 other relevant evidence. See, e.g., Spesco, Inc. v. General Elec. Co., 719 F.2d 233,
     3 239 (7th Cir. 1983) (“An instruction is viewed as argumentative if it emphasizes the
     4 testimony of one witness while disregarding other relevant evidence.”); Central
     5 Microfilm Service Corp. v. Basic/Four Corp., 688 F.2d 1206, 1219 (8th Cir. 1982).
     6 Mr. Unsworth’s proposed statement of the case is riddled with openly argumentative
     7 statements, such as that Mr. Musk published a false and defamatory statement on
     8 Twitter, and that Mr. Musk’s subsequent publications are evidence that Mr. Musk’s
     9 July 15 tweets were statements of fact, and were published with malice.
    10         Finally, to the extent that Mr. Unsworth’s proposed statement of the case
    11 summarizes the law on liability for defamation, actual damages, assumed damages,
    12 punitive damages, and republication, the statement is duplicative of the other jury
    13 instructions, and should not be given. See, e.g., Dang v. Cross, 422 F.3d 800, 809
    14 (9th Cir. 2005) (“It is not error to reject a theory-of-the-case instruction if the other
    15 instructions in their entirety cover the [case] theory[.]”); Yowan Yang v. ActioNet,
    16 Inc., 2017 WL 2117028, at *9 (C.D. Cal. Jan. 23, 2017) (“The Court rejected this
    17 instruction because it is redundant … it was not error to reject Defendant’s
    18 duplicative proposed instruction.”); see also Dupre v. Fru–Con Engineering Inc.,
    19 112 F.3d 329, 335 (8th Cir. 1997) (“Repetitious instructions that place undue
    20 emphasis on a certain aspect of a party’s case so as to prejudice the jury require
    21 reversal.”); McDonald v. Sandvik Process Systems, Inc., 870 F.2d 389, 395 (7th Cir.
    22 1989) (“Refusal of instructions on a party’s theory of the case is not reversible error
    23 if the instruction given adequately presents the party’s theory.”); Howard v.
    24 Cincinnati Sheet Metal & Roofing Co., 234 F.2d 233, 236-37 (7th Cir. 1956) (jury
    25 instructions “unduly emphasized defendant’s version of the case” and were
    26 repetitious of other instructions already given, and therefore case was remanded for
    27 new trial).
    28
                                                   54
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 56 of 96 Page ID #:5097



     1        Finally, Mr. Unsworth’s statement of the case instruction is misleading
     2 because it omits any mention of Mr. Musk’s affirmative defenses.
     3        For these reasons, the Court should not give any statement of the case, and
     4 should reject Mr. Unsworth’s proposed statement of the case.
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                55
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 57 of 96 Page ID #:5098



     1                            4.      FACT VERSUS OPINION
     2
               For Mr. Unsworth to recover, Mr. Musk’s statement must have been a
     3
         statement of fact, not opinion. A statement of fact is one that can be proved to be
     4
         true or false. In some circumstances, Mr. Unsworth may recover if a statement
     5
         phrased as an opinion implies that a false statement of fact is true.
     6
               In deciding this issue, you should consider whether the average reader would
     7
         conclude from the language of the statement and its context that Mr. Musk was
     8
         implying that a false statement of fact is true.
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                    56
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 58 of 96 Page ID #:5099



     1 (Source: CACI 1707.)
     2
     3 Basis for Adopting Mr. Musk’s Proposed Jury Instruction:
     4         Mr. Musk respectfully requests that the Court adopt his proposed jury
     5 instruction on fact versus opinion. Mr. Musk’s proposed instruction on “Fact versus
     6 Opinion” is identical to CACI instruction number 1707, modified to include the
     7 names of the parties. For issues of state law, the CACI instructions are the preferred
     8 pattern jury instructions, and give a concise and clear explanation of the law. See
     9 California Rules of Court 2.1050(e).
    10
    11         Mr. Musk objects to Mr. Unsworth’s proposed jury instruction on “Fact and
    12 Opinion.” This instruction is overly long, and gives an inflammatory example of a
    13 statement of fact (“In my opinion John Jones is a killer”) which is not relevant to
    14 this case. The case Mr. Unsworth cites for this example actually uses the example,
    15 “In my opinion John Jones is a liar.” Milkovich v. Lorain Journal Co., 497 U.S. 1,
    16 18-20 (1990). The example used in Milkovich would be less inflammatory than the
    17 example proposed by Mr. Unsworth, but even the Milkovich example would not be
    18 helpful to the jury because Mr. Musk said nothing to the effect of “In my opinion,
    19 Mr. Unsworth is a pedophile.” Therefore this example is entirely unhelpful.
    20         Mr. Unsworth’s proposed instruction also includes a sub-section stating that a
    21 statement is a statement of fact in circumstances in which the defendant “explicitly
    22 disclosed a factual basis [for the statement], but the disclosed factual basis is false
    23 and/or materially incomplete.” This instruction has no basis in the evidence, as
    24 there is no evidence suggesting that Mr. Musk’s tweets included any disclosure of a
    25 purported factual basis for the allegedly defamatory statement. This instruction is
    26 therefore improper. See Vigal v. Monin, Inc., 166 F.3d 1219 (9th Cir. 1999) (“[A]
    27 jury instruction must have some foundation in the evidence ….”); Jenkins v. Union
    28 Pac. R. Co., 22 F.3d 206, 210 (9th Cir. 1994), as amended (July 7, 1994) (“A party
                                                  57
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 59 of 96 Page ID #:5100



     1 is entitled to an instruction concerning his or her theory of the case if it is supported
     2 by law and has some foundation in the evidence.”) (emphasis added).
     3        Further, in stating that Mr. Unsworth may “recover actual damages” if Mr.
     4 Musk’s statement was a statement of fact, this jury instruction erroneously suggests
     5 that Mr. Unsworth may recover assumed or punitive damages even if Mr. Musk’s
     6 statement was a statement of opinion. That is not the law. Statements of opinion
     7 are not actionable as defamation. See, e.g., Gardner v. Martino, 563 F.3d 981, 987
     8 (9th Cir. 2009). This Court must reject jury instructions that misstate the law, even
     9 where the misstatement is by implication. United States v. Service Deli Inc.,151
    10 F3d 938, 942 (9th Cir. 1998) (district court properly refused a proposed jury
    11 instruction that materially misstated the applicable law, where the proposed
    12 instruction “contained an inaccurate statement of the law, because it implied that
    13 price sharing between commonly owned companies is always permissible.
    14 However, price sharing is only permissible in some circumstances. Therefore,
    15 giving the proposed instructions would have misled the jury in a material respect.”).
    16        Mr. Unsworth’s proposed jury instruction also fails to adequately explain that
    17 the jury must consider the context of Mr. Musk’s statements as a whole when
    18 determining whether a statement was a statement of fact, and fails to instruct the
    19 jury what it should do if it finds that it is ambiguous whether Mr. Musk’s statements
    20 were statements of fact. These objections are explained in more detail below,
    21 subsequent to Mr. Musk’s proposed jury instructions on “Relevant Context for
    22 Assessing Fact versus Opinion” and “Ambiguous Statements.”
    23        For these reasons, Mr. Musk requests the Court adopt his proposed jury
    24 instruction on “Fact versus Opinion.”
    25
    26
    27
    28
                                                  58
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 60 of 96 Page ID #:5101



     1 5.       RELEVANT CONTEXT FOR ASSESSING FACT VERSUS OPINION
     2
               A statement that does not make an assertion of a factual matters, and which
     3
         does not suggest that a conclusion is being drawn from facts not disclosed in the
     4
         statement, is commonly a statement of opinion. In considering the context, you
     5
         should take into account whether the surrounding circumstances of the statement,
     6
         including the words used, the medium by which the statement is disseminated and
     7
         whether the statement was made in the court of a debate or dispute, such that the
     8
         remark was intended and understood not as fact but as rhetorical hyperbole, name-
     9
         calling, or ridicule and thus a statement of opinion.
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                   59
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 61 of 96 Page ID #:5102



     1 (Source: Koch v. Goldway, 817 F.2d 507 (9th Cir. 1987); Information Control
     2 Corp. v. Genesis One Computer Corp., 611 F.2d 781, 784 (9th Cir. 1980);
     3 Restatement (Second) of Torts § 566 cmt. e (1977).)
     4
     5 Basis for Adopting Mr. Musk’s Proposed Instruction:
     6         Mr. Musk respectfully requests the Court adopt his proposed jury instruction
     7 on “Relevant Context for Assessing Fact versus Opinion.” Although there is no
     8 model jury instruction on the relevant context for assessing whether a statement is a
     9 fact or opinion, Mr. Musk’s proposed jury instruction is an “accurate statement of
    10 the law.” See, e.g., United States v. Garza, 980 F.2d 546, 554 (9th Cir. 1992) (jury
    11 instruction must be “accurate statement of the law,” although “formulation or choice
    12 of language of the jury instructions is within the discretion of the district court”);
    13 United States v. Terry, 911 F.2d 272, 278 (9th Cir. 1990) (jury instruction must be
    14 “accurate statement of the law”).
    15         This instruction would explain to the jury the boundaries between fact and
    16 opinion, and would correctly inform the jury that in deciding whether Mr. Musk’s
    17 statement was a statement of fact, it must consider the context in which the
    18 statements were made, including the words used, the medium by which the
    19 statement was disseminated, and whether the statement was made in the course of a
    20 debate or dispute, such that the remark was intended and understood not as fact but,
    21 for example, as rhetorical hyperbole, name-calling, or ridicule and thus a statement
    22 of opinion. See Info. Control Corp. v. Genesis One Computer Corp., 611 F.2d 781,
    23 784 (9th Cir. 1980) (“In sum, the test to be applied in determining whether an
    24 allegedly defamatory statement constitutes an actionable statement of fact requires
    25 that the court examine the statement in its totality in the context in which it was
    26 uttered or published. The court must consider all the words used, not merely a
    27 particular phrase or sentence. In addition, the court must give weight to cautionary
    28 terms used by the person publishing the statement. Finally, the court must consider
                                                  60
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 62 of 96 Page ID #:5103



     1 all of the circumstances surrounding the statement, including the medium by which
     2 the statement is disseminated and the audience to which it is published.”).
     3        Mr. Musk reasserts his objections to Mr. Unsworth’s instruction on fact and
     4 opinion, and emphasizes that Mr. Unsworth’s’ proposed instruction fails to properly
     5 explain to the jury that it must consider the context in which Mr. Musk’s statements
     6 were made when determining whether the statements were fact or opinion. Thus,
     7 Mr. Musk respectfully requests the Court adopt his proposed instruction on
     8 “Relevant Context for Assessing Fact versus Opinion.”
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                61
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 63 of 96 Page ID #:5104



     1                        6.      AMBIGUOUS STATEMENTS
     2
               If you find the words used by Mr. Musk in his statements are ambiguous as to
     3
         whether the statement is a statement of fact or opinion, but you determine Mr. Musk
     4
         honestly and without recklessness believed that they were an opinion and not a fact,
     5
         then to find the words were meant as fact you must determine not only that a
     6
         reasonable reader would interpret the words in a defamatory, factual sense, but also
     7
         that Mr. Musk either: (a) deliberately framed his statements in an ambiguous
     8
         manner in the hope of insinuating a defamatory import to the reader, or (b) that Mr.
     9
         Musk knew or acted in reckless disregard of whether his words would be interpreted
    10
         by the average reader as defamatory statements of fact.
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  62
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 64 of 96 Page ID #:5105



     1 (Source: Good Gov’t Grp. of Seal Beach, Inc. v. Superior Court, 22 Cal. 3d 672
     2 (1978).).
     3
     4 Basis for Adopting Mr. Musk’s Proposed Instruction:
     5        Mr. Musk respectfully requests the Court adopt his proposed jury instruction
     6 on “Ambiguous Statements.” Although there is no model jury instruction on
     7 ambiguous statements of fact or opinion, Mr. Musk’s proposed jury instruction is an
     8 “accurate statement of the law.” See, e.g., United States v. Garza, 980 F.2d 546,
     9 554 (9th Cir. 1992) (jury instruction must be “accurate statement of the law,”
    10 although “formulation or choice of language of the jury instructions is within the
    11 discretion of the district court”); United States v. Terry, 911 F.2d 272, 278 (9th Cir.
    12 1990) (jury instruction must be “accurate statement of the law”).
    13        This instruction would explain to the jury what it is to do in the event it finds
    14 it ambiguous whether Mr. Musk’s statements were statements of fact or opinion.
    15 The California Supreme Court has explained that “a statement is entitled to
    16 constitutional protection if the words used are ambiguous but the defendant honestly
    17 and without recklessness believes that they constitute an opinion or idea.” Good
    18 Gov’t Grp. of Seal Beach, Inc. v. Superior Court, 22 Cal. 3d 672, 684, 586 P.2d 572
    19 (1978). Therefore, if the jury finds it ambiguous whether a statement was a
    20 statement of fact or opinion, and determines that the defendant honestly and without
    21 recklessness believed the statements were an opinion and not a fact, then to find the
    22 words were meant as fact “the jury must find not only that the words were
    23 reasonably understood in their defamatory, factual sense, but also that the defendant
    24 either deliberately cast his statements in an equivocal fashion in the hope of
    25 insinuating a defamatory import to the reader, or that he knew or acted in reckless
    26 disregard of whether his words would be interpreted by the average reader as
    27 defamatory statements of fact.” Id. Mr. Musk’s proposed jury instruction is a short
    28 and plain statement of this governing law.
                                                  63
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 65 of 96 Page ID #:5106



     1        Mr. Musk reasserts his objections to Mr. Unsworth’s instruction on fact and
     2 opinion, and emphasizes that Mr. Unsworth’s’ proposed instruction fails to properly
     3 explain to the jury what it should do if it finds the words used by Mr. Musk in his
     4 statements are ambiguous. Thus, Mr. Musk respectfully requests the Court adopt
     5 his proposed instruction on “Ambiguous Statements.”
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                64
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 66 of 96 Page ID #:5107



     1                      7.      EFFECT ON AVERAGE READER
     2
               The defamatory nature of a false and unprivileged publication must be
     3
         determined by the natural and probable effect of the publication on the mind of the
     4
         average reader. The question is whether the average reader would regard Mr.
     5
         Musk’s statements as conveying falsity that tends to damage Mr. Unsworth’s
     6
         reputation. This determination must be based on reading the entire text of the
     7
         article. The publication in question may not be divided into segments and each
     8
         portion treated as a separate unit; it must be read as a whole in order to understand
     9
         its import and the effect that it was calculated to have on the reader.
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                   65
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 67 of 96 Page ID #:5108



     1 (Source: BAJI 7.01; Kaelin v. Globe Communications Corp., 162 F.3d 1036 (9th
     2 Cir. 1998); Eastwood v. National Enquirer, Inc., 123 F.3d 1249 (9th Cir. 1997);
     3 Selleck v. Globe Int’l, Inc., 166 Cal. App. 3d 1123 (1985); Corman v. Blanchard,
     4 211 Cal. App. 2d 126 (1962); Davis v. Hearst, 160 Cal. 143 (1911).)
     5
     6 Basis for Adopting Mr. Musk’s Proposed Instruction:
     7        Mr. Musk respectfully requests the Court adopt his proposed jury instruction
     8 on “Effect on Average Reader.” The first sentence of Mr. Musk’s proposed jury
     9 instruction is taken from BAJI 7.01 and the remainder of the instruction is based on
    10 relevant Ninth Circuit and California case law. This instruction would explain to the
    11 jury that, when determining whether a statement is defamatory per se, the
    12 defamatory nature of a false and unprivileged publication must be determined by the
    13 natural and probable effect of the publication on the mind of the average reader.
    14 See, e.g., Kaelin v. Globe Commc'ns Corp., 162 F.3d 1036, 1040 (9th Cir. 1998)
    15 (“California courts in libel cases have emphasized that the publication is to be
    16 measured, not so much by its effect when subjected to the critical analysis of a mind
    17 trained in the law, but by the natural and probable effect upon the mind of the
    18 average reader.” (citation omitted)). Further, this instruction explains to the jury
    19 that in determining whether Mr. Musk’s statements were defamatory on their face,
    20 “[t]he publication in question may not be divided into segments and each portion
    21 treated as a separate unit; it must be read as a whole in order to understand its import
    22 and the effect that it was calculated to have on the reader, and construed in the light
    23 of the whole scope and apparent object of the writer, considering not only the actual
    24 language used, but the sense and meaning that may be fairly presumed to have been
    25 conveyed to those who read it.” Selleck v. Globe Int’l, Inc., 166 Cal. App. 3d 1123,
    26 1131 (1985). This instruction is necessary because Mr. Unsworth is pursuing only a
    27 defamation per se claim. If Mr. Musk’s statements were not susceptible to
    28
                                                  66
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 68 of 96 Page ID #:5109



     1 defamatory meaning in the eyes of the average reader, then they are not defamatory
     2 per se and Mr. Unsworth may not prevail on his defamation per se claim.
     3        Mr. Unsworth does not have an analogous proposed jury instruction. Mr.
     4 Unsworth’s failure to include this element in his proposed instructions is contrary to
     5 the law. For the reasons listed above, Mr. Musk respectfully requests the Court
     6 adopt his proposed instruction on “Effect on Average Reader.”
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 67
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 69 of 96 Page ID #:5110



     1     8.       REASONABLE FORESEEABILITY OF REPUBLICATION OF
                                  STATEMENT
     2
     3          To find that Mr. Musk is liable for the publication of his statements on
     4 Twitter by third parties, Mr. Unsworth must show that the republication of the
     5 statement was reasonably foreseeable. Mr. Musk is liable for a subsequent
     6 publication by third parties if he authorized or intended the third party to publish his
     7 statement. For the republication to be reasonably foreseeable, it must have been an
     8 expected consequence of Mr. Musk’s actions.
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  68
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 70 of 96 Page ID #:5111



     1 (Source: Shively v. Bozanich, 31 Cal. 4th 1230 (2003), as modified (Dec. 22,
     2 2003); Curley v. Vick, 211 Cal. App. 2d 670 (1963); Mitchell v. Superior Court,
     3 37 Cal. 3d 268 (1984).)
     4
     5 Basis for Adopting Mr. Musk’s Proposed Jury Instruction:
     6        Mr. Musk respectfully requests the Court adopt his proposed jury instruction
     7 on reasonable foreseeability. Although there is no model jury instruction on
     8 reasonable foreseeability, Mr. Musk’s proposed jury instruction is an “accurate
     9 statement of the law.” See, e.g., United States v. Garza, 980 F.2d 546, 554 (9th Cir.
    10 1992) (jury instruction must be “accurate statement of the law,” although
    11 “formulation or choice of language of the jury instructions is within the discretion of
    12 the district court”); United States v. Terry, 911 F.2d 272, 278 (9th Cir. 1990) (jury
    13 instruction must be “accurate statement of the law”). Mr. Musk’s statement is a
    14 short and accurate statement of the law, which is that Mr. Musk is liable for
    15 republication only if he “authorized nor intended such publication to be made” such
    16 that it was “reasonably foreseeable.” Curley v. Vick, 211 Cal. App. 2d 670, 673
    17 (1963). Mr. Musk’s proposed jury instruction explains to the jury the meaning of
    18 reasonable foreseeability under California defamation law, which is that “the
    19 repetition was reasonably to be expected.” Mitchell v. Superior Court, 37 Cal. 3d
    20 268, 281 (1984) (citing Restatement (Second) of Torts § 576).
    21
    22        Mr. Musk objects to Mr. Unsworth’s analogous proposed jury instruction
    23 (titled “Republication”). Mr. Musk objects to Mr. Unsworth’s characterization of
    24 this standard as objective, as whether Mr. Musk authorized or intended the
    25 republication is clearly a subjective standard. Further, Mr. Musk objects to Mr.
    26 Unsworth’s proposed instruction because it fails to explain to the jury what
    27 “reasonable foreseeability” means in the context of republication. For these reasons,
    28
                                                 69
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 71 of 96 Page ID #:5112



     1 Mr. Musk requests the Court adopt his proposed jury instruction on reasonable
     2 foreseeability of republication.
     3        Mr. Musk also notes his objection to the language in Mr. Unsworth’s
     4 proposed instruction informing the jury that “[t]he actual damages awarded to Mr.
     5 Unsworth can be enhanced based on the third-party republications of Mr. Musk’s
     6 false and defamatory per se July 15, 2018 statements, regardless of whether Mr.
     7 Unsworth has sought, or could seek, a recovery of such damages directly from the
     8 republishers.” This instruction is not relevant to an assessment of whether
     9 republication of the Tweets was reasonably foreseeable and conflates the damages
    10 issue with the jury’s determination of liability.
    11        Mr. Musk therefore requests the Court adopt his proposed instruction on
    12 reasonable foreseeability.
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  70
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 72 of 96 Page ID #:5113



     1                   9.      AFFIRMATIVE DEFENSE: CONSENT
     2
               Mr. Musk has raised as an affirmative defense the allegation that Mr.
     3
         Unsworth, through his conduct, invited or induced Mr. Musk’s statements. Mr.
     4
         Musk is not responsible for any reputational harm Mr. Unsworth claims has
     5
         occurred if Mr. Musk shows that Mr. Unsworth consented, by words or conduct, to
     6
         the publication or republication of Mr. Musk’s communication of the statement to
     7
         others. Inaction or silence can constitute consent to publication. In deciding
     8
         whether Mr. Unsworth consented to the communication, you should consider the
     9
         circumstances surrounding the words or conduct.
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  71
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 73 of 96 Page ID #:5114



     1 (Source: CACI 1721; Sleepys LLC v. Select Comfort Wholesale Corp., 779 F.3d
     2 191 (2d Cir. 2015); Bueno v. Becker, 2016 WL 4506070 (Cal. Ct. App. Aug. 29,
     3 2016); People v. Davidson, 2015 WL 4751166 (Cal. Ct. App. Aug. 12, 2015);
     4 Puranmalka v. Puranmalka, 149 A.D.2d 493 (N.Y. App. Div. 1989);
     5 Restatement, Torts, 2d, § 892.)
     6
     7 Basis for Adopting Mr. Musk’s Proposed Jury Instruction:
     8        Mr. Musk respectfully requests the Court adopt his proposed jury instruction
     9 on consent. The second and fourth sentences are taken from CACI 1721 and the
    10 first and third sentences are based on the authorities cited in the “Sources and
    11 Authorities” section of CACI 1721 and Restatement (Second) of Torts § 892. Mr.
    12 Musk is entitled to a jury instruction on consent because Mr. Musk is not
    13 responsible for any harm Mr. Unsworth claims has occurred if Mr. Musk shows that
    14 Mr. Unsworth consented, by words or conduct, to the publication or republication of
    15 Mr. Musk’s communication of the statement to others. CACI 1721. Mr. Musk’s
    16 proposed instruction explains to the jury that in deciding whether Mr. Unsworth
    17 consented to the communication, it should consider the circumstances surrounding
    18 the words or conduct. Id. Further, inaction or silence can constitute consent to
    19 publication. Restatement (Second) Torts, § 892. Mr. Musk’s proposed jury
    20 instruction is a short and plain statement of the law, and explains to the jury that Mr.
    21 Musk is not responsible for any harm Mr. Unsworth may have suffered if Mr.
    22 Unsworth invited or induced the allegedly defamatory statements. Royer v.
    23 Steinberg, 90 Cal. App. 3d 490, 499 (1979) (cited in CACI 1721) (“The primary
    24 purposes of the doctrine of consent in defamation law is to prevent a party from
    25 inviting or inducing indiscretion and thereby laying the foundation of a lawsuit for
    26 his own pecuniary gain.”); see also Sleepys LLC v. Select Comfort Wholesale Corp.,
    27 779 F.3d 191, 199-200 (2d Cir. 2015) (“[I]n some circumstances, a person’s
    28 intentional eliciting of a statement she expects will be defamatory can constitute her
                                                  72
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 74 of 96 Page ID #:5115



     1 consent to the making of the statement.”). “Whether words or other conduct are
     2 reasonably to be interpreted as expressions of consent to the publication is to be
     3 determined by the reasonable inferences from the conduct in the light of the
     4 circumstances surrounding it.” Restatement (Second) of Torts § 583
     5 (1977). Consent in fact may “be manifested by silence or inaction, if the
     6 circumstances or other evidence indicate that the silence or inaction is intended to
     7 give consent.” Restatement (Second) of Torts § 892 (1979); see generally Bueno v.
     8 Becker, 2016 WL 4506070, at *2 (Cal. Ct. App. Aug. 29, 2016) (discussing consent
     9 in tort and contract, holding that “plaintiff may also express consent by silence or
    10 inaction if a reasonable person would understand that the silence or inaction
    11 intended to indicate consent”); People v. Davidson, 2015 WL 4751166, at *7 n. 3
    12 (Cal. Ct. App. Aug. 12, 2015) (discussing California civil jury instructions on
    13 consent, noting a “person may also express consent by silence or inaction if a
    14 reasonable person would understand that the silence or inaction intended to indicate
    15 consent”).
    16        Mr. Unsworth has no analogous jury instruction. Mr. Unsworth’s failure to
    17 include this affirmative defense in his proposed instructions is contrary to the law.
    18 Consequently, Mr. Musk requests the Court adopt his proposed jury instruction on
    19 consent.
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 73
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 75 of 96 Page ID #:5116



     1                                10.   UNCLEAN HANDS
     2
               Mr. Musk has raised as an affirmative defense the allegation that Mr.
     3
         Unsworth has come into court with unclean hands. The doctrine of unclean hands is
     4
         invoked when a plaintiff has engaged in inequitable, unfair, unconscionable, or
     5
         deceitful conduct in connection with the same subject matter for which the plaintiff
     6
         claims a right to damages.
     7
               Even if you determine that Mr. Unsworth has proved the elements of his case,
     8
         you may still find against Mr. Unsworth if you determine that Mr. Musk has shown
     9
         that Mr. Unsworth’s conduct has been inequitable, unfair, unconscionable, or
    10
         deceitful, and resulted in prejudice to Mr. Musk. Mr. Unsworth’s misconduct must
    11
         be intimately connected with the issues in this case.
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  74
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 76 of 96 Page ID #:5117



     1 (Source: Matthew Bender, Cal. Forms of Jury Instruction 300F.29; see also
     2 Unilogic, Inc. v. Burroughs Corp., 10 Cal App. 4th 612 (1992) (unclean hands
     3 applies in tort actions); Kendall–Jackson Winery, Ltd. v. Superior Court, 76 Cal.
     4 App. 4th 970 (2000); Piping Rock Partners, Inc. v. David Lerner Assocs., Inc.,
     5 946 F. Supp. 2d 957 (N.D. Cal. 2013), aff’d, 609 F. App’x 497 (9th Cir. 2015).)
     6
     7 Basis for Adopting Mr. Musk’s Proposed Jury Instruction:
     8         Mr. Musk respectfully requests the Court adopt his proposed jury instruction
     9 on unclean hands. Although there is no model jury instruction on unclean hands,
    10 Mr. Musk’s proposed jury instruction is an “accurate statement of the law.” See,
    11 e.g., United States v. Garza, 980 F.2d 546, 554 (9th Cir. 1992) (jury instruction must
    12 be “accurate statement of the law,” although “formulation or choice of language of
    13 the jury instructions is within the discretion of the district court”); United States v.
    14 Terry, 911 F.2d 272, 278 (9th Cir. 1990) (jury instruction must be “accurate
    15 statement of the law”). Mr. Unsworth is not entitled to recover any damages if he
    16 came into this case with unclean hands. Mr. Musk’s proposed instruction is based
    17 on the Cal. Forms of Jury Instruction 300F.29 and applicable California law on the
    18 unclean hands doctrine. Under California law, unclean hands is available in legal as
    19 well as equitable actions, and is a question properly submitted to the jury. Unilogic,
    20 Inc. v. Burroughs Corp., 10 Cal App. 4th 612, 618-619 (1992). This defense applies
    21 if Mr. Unsworth engaged in “inequitable conduct” which “occurred in the
    22 transaction related directly to the matter before the court.” Kendall-Jackson Winery,
    23 Ltd. v. Superior Court, 76 Cal. App. 4th 970, 987 (1999), as modified on denial of
    24 reh’g (Jan. 3, 2000). Mr. Musk’s proposed jury instruction is a short and plain
    25 statement of applicable law, and correctly explains to the jury the availability of this
    26 defense.
    27         Mr. Unsworth has no analogous jury instruction. Mr. Unsworth’s failure to
    28 include this element in his proposed instructions is contrary to the law.
                                                   75
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 77 of 96 Page ID #:5118



     1 Consequently, Mr. Musk requests the Court adopt his proposed jury instruction on
     2 unclean hands.
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                              76
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 78 of 96 Page ID #:5119



     1              11.     ACTUAL DAMAGES: DEFAMATION PER SE
     2
               If Mr. Unsworth has proved Mr. Musk is liable for publishing without using
     3
         reasonable care to determine their truthfulness the false statements that Mr.
     4
         Unsworth is a pedophile, then Mr. Unsworth is entitled to recover his actual
     5
         damages if he proves that Mr. Musk’s wrongful conduct was a substantial factor in
     6
         causing any of the following:
     7
                  a. Harm to Mr. Unsworth’s reputation; or
     8
                  b. Shame, mortiﬁcation, or hurt feelings.
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  77
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 79 of 96 Page ID #:5120



     1 (Source: CACI 1700, 1702.)
     2
     3 Basis for Adopting Mr. Musk’s Proposed Jury Instruction:
     4        Mr. Musk respectfully requests the Court adopt his proposed jury instruction
     5 on actual damages, which is taken directly from CACI 1700 (limited purpose public
     6 figure) and 1702 (private figure, matter of public concern). Mr. Unsworth’s
     7 proposed instruction on actual damages does not include, and Mr. Musk agrees the
     8 jury instruction should not include, subparts allowing for recovery of actual
     9 damages for harm to harm to property, business, trade, profession, or occupation or
    10 for expenses incurred as a result of the allegedly defamatory statements, as Mr.
    11 Unsworth has conceded that he did not sustain such actual damages.
    12
    13        Mr. Musk objects to Mr. Unsworth’s proposed instruction. First, Mr. Musk
    14 objects to the statement “If you find that Mr. Unsworth has proven by a
    15 preponderance of the evidence that Mr. Musk negligently published the false and
    16 defamatory per se July 15, 2018 statements conveying that Mr. Unsworth is a
    17 pedophile, then ….” This statement “materially misstate[s] the law[,]” United States
    18 v. Service Deli Inc., 151 F3d 938, 942 (9th Cir. 1998), and is impermissibly
    19 misleading, Dang v. Cross, 422 F.3d 800, 804 (9th Cir. 2005). This statement
    20 implies that Mr. Musk’s statements were false and defamatory, and that all the jury
    21 needs to decide is whether Mr. Musk was negligent. That is putting the cart before
    22 the horse—Mr. Musk does not concede that the statements were false, or that they
    23 were defamatory. This proposed jury instruction therefore risks misleading the jury
    24 and confusing the issues that they are to decide.
    25        Mr. Musk also objects to Mr. Unsworth’s final two explanatory paragraphs.
    26 These paragraphs add additional information beyond the CACI instructions, and
    27 there is no reason in this case that Mr. Unsworth’s alternative instructions “would
    28 more accurately state the law and be understood by jurors.” Cal. Rules of Court
                                                78
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 80 of 96 Page ID #:5121



     1 2.1050(e). To the contrary, Mr. Unsworth’s proposed instructions overly complicate
     2 the issue, which is simply that Mr. Unsworth must prove that Mr. Musk’s conduct
     3 was a substantial factor in causing actual harm. There is no need to depart from the
     4 CACI instruction on actual damages in a defamation per se case.
     5        Finally, Mr. Musk lodges his objection to Mr. Unsworth’s proposed jury
     6 instruction on taxation of damages. As an initial matter, there is no foundation in
     7 the evidence for the proposition that Mr. Unsworth’s damages award will be subject
     8 to United States federal and state and/or United Kingdom taxes. This is reason
     9 alone to refuse to give the instruction. Further, all of the cases Mr. Unsworth cites
    10 in his proposed jury instruction on taxation of damages are about instructions on the
    11 non-taxability of certain damages awards. Mr. Unsworth does not cite, and Mr.
    12 Musk is not aware of, any case in which any court has given a jury instruction on the
    13 taxability of a damages award. And Mr. Unsworth is wrong that the logic of the
    14 non-taxability case applies to jury instructions on taxation of income. An
    15 instruction that a damages award is not taxable does not invite any sort of
    16 speculation, because the jury can be assured that the amount of damages it awards
    17 will not be reduced by any unknowable amount of taxes. See Bach v. Penn Cent.
    18 Transp. Co., 502 F.2d 1117, 1123 (6th Cir. 1974) (non-taxability instruction does
    19 “not require the jury to make complicated calculations nor does it necessitate
    20 speculation”). The instruction Mr. Unsworth proposed invites exactly that type of
    21 speculation because the jury will have absolutely no information about Mr.
    22 Unsworth’s potential United States tax liability, particularly because Mr. Unsworth
    23 is a United Kingdom citizen and lives in Thailand. Mr. Unsworth is seeking to have
    24 the jury inflate his damages award based on speculated, and perhaps non-existent,
    25 taxation that his damages award may or may not be subjected to.
    26        For these reasons, Mr. Musk requests the Court adopt his proposed jury
    27 instruction on actual damages, and also requests this Court reject Mr. Unsworth’s
    28 proposed jury instruction on taxation of damages.
                                                 79
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 81 of 96 Page ID #:5122



     1             12.     ASSUMED DAMAGES: DEFAMATION PER SE
     2
               If Mr. Unsworth has not proved any actual damages for harm to reputation or
     3
         shame, mortiﬁcation, or hurt feelings but proves by clear and convincing evidence
     4
         that Mr. Musk published the statement with actual malice, that is that Mr. Musk
     5
         knew the statement was false or that he had serious doubts about the truth of the
     6
         statements, then the law assumes that Mr. Unsworth’s reputation has been harmed
     7
         and that he has suffered shame, mortiﬁcation, or hurt feelings. Without presenting
     8
         evidence of damage, Mr. Unsworth is entitled to receive compensation for this
     9
         assumed harm in whatever sum you believe is reasonable. You must award at least
    10
         a nominal sum, such as one dollar.
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  80
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 82 of 96 Page ID #:5123



     1 (Source: CACI 1700, 1702.)
     2
     3 Basis for Adopting Mr. Musk’s Proposed Jury Instruction:
     4        Mr. Musk requests the Court adopt his proposed jury instruction on assumed
     5 damages, which is taken directly from CACI 1700 (limited purpose public figure)
     6 and 1702 (private figure, matter of public concern).
     7
     8        Mr. Musk objects to Mr. Unsworth’s proposed instruction. There is no reason
     9 to depart from the CACI instructions, and nothing about Mr. Unsworth’s proposed
    10 alternative makes the instruction a more accurate statement of law or easier to
    11 understand by jurors. Cal. Rules of Court 2.1050(e). To the contrary, Mr.
    12 Unsworth’s proposed instructions overly complicate the issue, which is simply that
    13 Mr. Unsworth must prove by clear and convincing evidence that Mr. Musk
    14 published the statement with actual malice, and if he does so then he is entitled to
    15 receive compensation for this assumed harm in whatever sum the jury believes is
    16 reasonable. See CACI 1700, 1702.
    17        Further, Mr. Unsworth’s examples of the types of evidence the jury may
    18 consider (1) materially misstate the law, or (2) are irrelevant, unhelpful, and have no
    19 foundation in the evidence.      Finally, Mr. Musk reasserts his objection to Mr.
    20 Unsworth’s taxation of damages instruction, as if they had been reprinted here in
    21 full. See supra, at Mr. Musk’s proposed jury instruction No. 11, on actual damages.
    22        For these reasons, Mr. Musk requests the Court adopt his proposed instruction
    23 on assumed damages. If the Court declines to give Defendant’s jury instruction
    24 No. 1, the instruction on “Actual Malice” should follow this instruction.
    25
    26
    27
    28
                                                 81
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 83 of 96 Page ID #:5124



     1             13.     PUNITIVE DAMAGES: DEFAMATION PER SE
     2
               Mr. Unsworth also may recover damages to punish Mr. Musk if he proves by
     3
         clear and convincing evidence that Mr. Musk acted with actual malice in publishing
     4
         the statements on Twitter about Mr. Unsworth, that is that Mr. Musk either knew the
     5
         statements were false or had serious doubts about the truth of the statements. Mr.
     6
         Unsworth also must prove that Mr. Musk acted with malice, oppression, or fraud.
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 82
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 84 of 96 Page ID #:5125



     1 (Source: CACI 1700, 1702.)
     2
     3 Basis for Adopting Mr. Musk’s Proposed Jury Instructions:
     4        Mr. Musk requests the Court adopt his proposed jury instruction on assumed
     5 damages, which is taken directly from CACI 1700 (limited purpose public figure)
     6 and 1702 (private figure, matter of public concern).
     7
     8        Mr. Musk objects to Mr. Unsworth’s proposed instruction. There is no reason
     9 to depart from the CACI instructions, and nothing about Mr. Unsworth’s proposed
    10 alternative makes the instruction a more accurate statement of law, nor is Mr.
    11 Unsworth’s proposed punitive damages instruction easier to understand than the
    12 CACI instruction. Cal. Rules of Court 2.1050(e).
    13        For example, Mr. Musk objects to the paragraph in Mr. Unsworth’s proposed
    14 instruction beginning with “In civil cases, punitive damages are quasi-criminal in
    15 purpose … .” As an initial matter, the jury should not be informed that punitive
    16 damages are quasi-criminal. This statement in inflammatory, prejudicial, and is not
    17 “a clear, concise, and accurate statement of the law in question.” See Floyd v. Laws,
    18 929 F.2d 1390, 1394 (9th Cir. 1991); Aleman v. CDCR, 2016 WL 3254029, at *13
    19 (E.D. Cal. June 13, 2016), report and recommendation adopted, 2016 WL 9685587
    20 (E.D. Cal. Aug. 4, 2016) (“jury instructions must be neutral and
    21 nonargumentative”). The jury does not need this description in order to adequately
    22 assign punitive damages. The legal elements necessary for the jury to award
    23 punitive damages are sufficiently covered by the CACI instruction on defamation
    24 per se. See CACI 1700, 1702.
    25        Further, the second and third sentences of this paragraph are duplicative of
    26 one another. The Court should refuse to give at least one of these instructions. See,
    27 e.g., Dang v. Cross, 422 F.3d 800, 809 (9th Cir. 2005) (it is not an error to reject
    28 duplicative instructions); Yowan Yang v. ActioNet, Inc., 2017 WL 2117028, at *9
                                                  83
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 85 of 96 Page ID #:5126



     1 (C.D. Cal. Jan. 23, 2017) (“The Court rejected this instruction because it is
     2 redundant … it was not error to reject Defendant’s duplicative proposed
     3 instruction.”).
     4        Mr. Musk also objects to Mr. Unsworth’s modification of the language from
     5 CACI 3940, which states that “If you decide to award punitive damages, you should
     6 consider all of the following factors in determining the amount,” to state that “In
     7 determining the amount of punitive damages, if any, you may consider the following
     8 factors in determining the amount.” The CACI model instruction requires the jury
     9 to consider the presence or absence of each of the enumerated factors. Mr.
    10 Unsworth’s instruction wrongly implies that the jury need not consider the absence
    11 of the enumerated factors in assessing punitive damages. This Court must reject
    12 jury instructions that misstate the law, even where the misstatement is by
    13 implication. United States v. Service Deli Inc., 151 F3d 938, 942 (9th Cir. 1998)
    14 (district court properly refused a proposed jury instruction that “contained an
    15 inaccurate statement of the law, because it implied that price sharing between
    16 commonly owned companies is always permissible” when “price sharing is only
    17 permissible in some circumstances,” and the instruction “would have misled the jury
    18 in a material respect”).
    19        In addition, Mr. Musk objects to Mr. Unsworth’s statement that the jury may
    20 consider evidence of Mr. Musk’s net worth, wealth, and financial condition. Any
    21 punitive damages awarded to Mr. Unsworth will be capped at a one–to–one (or
    22 similar) ratio to any award of compensatory damages. See State Farm Mut. Auto.
    23 Ins. Co. v. Campbell, 538 U.S. 408, 425, 429 (2003) (Compensatory damages often
    24 contain a “punitive element” and where “compensatory damages are substantial,
    25 then a lesser ratio, perhaps only equal to compensatory damages, can reach the
    26 outermost limit of the due process guarantee.” Thus, “the substantial compensatory
    27 damages awarded (a portion of which contained a punitive element), likely would
    28 justify a punitive damages award at or near the amount of compensatory damages.”).
                                                 84
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 86 of 96 Page ID #:5127



     1 Punitive damages thus are capped at a one–to–one or similar single-digit ratio to
     2 compensatory damages. See, e.g., Dawe v. Corr. USA, 506 F. App’x 657, 660 (9th
     3 Cir. 2013); Peterson v. Stewart, 2012 WL 541521, at *13 (Cal. Ct. App. Feb. 17,
     4 2012). Mr. Musk has stipulated that his net worth is in excess of $1 billion and thus
     5 any other evidence of Mr. Musk’s net worth, wealth, or financial condition is
     6 irrelevant and the jury should not be allowed to consider it.
     7        Finally, Mr. Musk reasserts his objection to Mr. Unsworth’s taxation of
     8 damages instruction, as if they had been reprinted here in full. See supra, at Mr.
     9 Musk’s proposed jury instruction No. 11, on actual damages.
    10        For these reasons, Mr. Musk requests the Court adopt his jury instruction on
    11 punitive damages.
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 85
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 87 of 96 Page ID #:5128



     1                14.     AFFIRMATIVE DEFENSE: MITIGATION
     2
               You should also consider what efforts Mr. Unsworth took to minimize the
     3
         effects of his alleged injury. One who has been injured by the defamation of another
     4
         must use reasonable care to prevent any aggravation or increase of the injury. Mr.
     5
         Unsworth is not entitled to be compensated for any injury or aggravation of injury
     6
         caused by his failure to minimize damages. Thus, you should reduce the damages
     7
         awarded to Mr. Unsworth to the extent you find that Mr. Unsworth made his
     8
         condition worse by not taking reasonable care to prevent any aggravation or increase
     9
         of the injury. It is Mr. Musk’s burden to prove by a preponderance of the evidence
    10
         that Mr. Unsworth has failed to minimize his damages.
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 86
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 88 of 96 Page ID #:5129



     1 (Source: CACI 3930.)
     2
     3 Basis for Adopting Mr. Musk’s Proposed Jury Instruction:
     4         Mr. Musk respectfully requests the Court adopt his proposed jury instruction
     5 on mitigation of damages. As a matter of law, Mr. Unsworth was required to
     6 mitigate his damages. See Green v. Smith, 261 Cal. App. 2d 392, 396 (1968) (“It
     7 has been the policy of the courts to promote the mitigation of damages. The
     8 doctrine applies in tort, wilful as well as negligent. A plaintiff cannot be
     9 compensated for damages which he could have avoided by reasonable effort or
    10 expenditures.”). Mr. Musk’s proposed jury instruction is based on CACI instruction
    11 number 3930, modified to include the names of the parties and the nature of the
    12 claim at issue in this case. It is a short and plain statement of the law, that correctly
    13 instructs the jury that Mr. Unsworth is not entitled to damages for harm that he
    14 could have prevented.
    15         Mr. Unsworth has no analogous jury instruction. Mr. Unsworth’s failure to
    16 include this element in his proposed instructions is contrary to the law.
    17 Consequently, Mr. Musk requests the Court adopt his proposed jury instruction on
    18 mitigation of damages.
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                   87
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 89 of 96 Page ID #:5130



     1                        Defendant’s Proposed Verdict Form
     2        We answer the questions submitted to us as follows:
     3                                     LIABILITY
     4        1.    Has Mr. Unsworth proved that Mr. Musk made a provable statement of
     5              fact conveying that Mr. Unsworth is a pedophile in his July 15, 2018
     6              tweets?
     7                                  YES ____ NO ____
     8        If you answered yes, then answer question 2. If you answered no, stop here,
     9 answer no further questions, and have the presiding juror sign and date this form.
    10
    11        2.    Has Mr. Unsworth proved that the same provable statement or
    12              statements of fact referred to in Question 1 was false?
    13                                  YES ____ NO ____
    14        If your answer to question 2 is yes, then answer question 3. If you answered
    15 no, stop here, answer no further questions, and have the presiding juror sign and
    16 date this form.
    17
    18        3.    Has Mr. Unsworth proved that Mr. Musk failed to use reasonable care
    19              to determine the truth or falsity of the false statement or statements
    20              referred to in Question 2?
    21                                  YES ____ NO ____
    22        If your answer to question 3 is yes, then answer question 4. If you answered
    23 no, stop here, answer no further questions, and have the presiding juror sign and
    24 date this form
    25
    26
    27
    28
                                                 88
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 90 of 96 Page ID #:5131



     1        4.    Has Mr. Unsworth proved that the people to whom those same false
     2              statement or statements were made reasonably understood those
     3              statement(s) to mean that Mr. Unsworth had committed a crime?
     4                                 YES ____ NO ____
     5        If your answer to question 4 is yes, then answer question 5. If you answered
     6 no, stop here, answer no further questions, and have the presiding juror sign and
     7 date this form.
     8
                                            CONSENT
     9
    10        5.    Did Mr. Unsworth, though his action or inaction, consent to Mr.
    11              Musk’s July 15, 2018 tweets?
    12                                 YES ____ NO ____
    13        If you answered yes, answer no further questions, and have the presiding
    14 juror sign and date this form. If you answered no, proceed to question 6.
    15
                                       UNCLEAN HANDS
    16
    17        6.    Was Mr. Unsworth’s conduct unconscionable, inequitable, unfair, or
    18              deceitful, as it relates to circumstances surrounding the July 15, 2018
    19              tweets?
    20                                    YES ____ NO ____
    21        If you answered yes, answer no further questions, and have the presiding
    22 juror sign and date this form. If you answered no, proceed to question 7.
    23                                 REPUBLICATION
    24
              7.    Has Mr. Unsworth proved that Mr. Musk authorized, intended, or
    25
                    reasonably expected the republication of the statements in his July 15,
    26
                    2018 tweets?
    27
                                       YES ____ NO ____
    28
                                                89
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 91 of 96 Page ID #:5132



     1        Proceed to the next question.
     2
     3                                        DAMAGES
     4
     5                                   SUBSTANTIAL FACTOR
     6        8.      Was Mr. Musk’s conduct a substantial factor in causing
     7                Mr. Unsworth’s actual harm?
     8                                   YES ____ NO ____
     9        If you answered yes, then answer question 9. If you answered no, skip to
    10 question 10.
    11
    12                                     ACTUAL DAMAGES
    13        9.      What are Mr. Unsworth’s actual damages for:
    14                a. Harm to Mr. Unsworth’s reputation?       $ ______________
    15                b. Shame, mortiﬁcation, or hurt feelings?   $ ______________
    16        If Mr. Unsworth has not proved any actual damages for either a or b, then
    17 answer question 10. If Mr. Unsworth has proved actual damages for both a and b,
    18 skip question 10 and answer question 12.
    19
                                       ASSUMED DAMAGES
    20
    21        10.     Did Mr. Unsworth prove by clear and convincing evidence that Mr.
    22                Musk knew the statements were false or had serious doubts about the
    23                truth of the statements?
    24                                   YES ____ NO ____
    25        If you answered yes, then answer question 11. If you answered no, stop here,
    26 answer no further questions, and have the presiding juror sign and date this form.
    27
    28
                                                 90
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 92 of 96 Page ID #:5133



     1        11.   What are the damages you award Mr. Unsworth for the assumed harm
     2              to his reputation, and for shame, mortiﬁcation, or hurt feelings? You
     3              must award at least a nominal sum. $ ______________
     4        Answer the next question.
     5
                                     PUNITIVE DAMAGES
     6
     7        12.   Did Mr. Unsworth prove by clear and convincing evidence that Mr.
     8              Musk knew the statements were false or had serious doubts about the
     9              truth of the statements?
    10                                 YES ____ NO ____
    11        If you answered yes, then answer question 13. If you answered no, stop here,
    12 answer no further questions, and have the presiding juror sign and date this form.
    13
    14        13.   Did Mr. Unsworth prove by clear and convincing evidence that Mr.
    15              Musk acted with malice, oppression, or fraud?
    16                                 YES ____ NO ____
    17        If you answered yes, then answer question 14. If you answered no, stop here,
    18 answer no further questions, and have the presiding juror sign and date this form.
    19
    20        14.   What is your award of punitive damages, if any, against Mr. Musk?
    21              $ ______________
    22
    23
    24
    25
    26
    27
    28
                                                91
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 93 of 96 Page ID #:5134



     1 Basis for Adopting Mr. Musk’s Verdict Form:
     2        Mr. Musk’s verdict form follows CACI Verdict Form 1702 for liability and
     3 damages and inserts Mr. Musk’s affirmative defenses prior to a determination of
     4 damages. If this Court agrees that Mr. Unsworth is a limited-purpose public figure,
     5 then the portion of the verdict form addressing the standard of care instead should be
     6 replaced with the following from CACI Verdict Form 1700: “Did Mr. Unsworth
     7 prove by clear and convincing evidence that Mr. Musk knew the statement was false
     8 or had serious doubts about the truth of the statement?”
     9        As explained in the “Directions for Use” of CACI Verdict Form 1702, the
    10 model verdict form is based on CACI 1701, Defamation per se – Essential Factual
    11 Elements (Private Figure – Matter of Public Concern) and “should be used in this
    12 type of case.” The model special verdict form “may need to be modified depending
    13 on the facts of the case.” CACI VF-1702. Mr. Musk has modified the model
    14 verdict form to reflect that Mr. Unsworth is seeking actual damages only for harm to
    15 reputation and for shame, mortiﬁcation, or hurt feelings, and to include Mr. Musk’s
    16 affirmative defenses.
    17
    18        Mr. Musk objects to Mr. Unsworth’s proposed verdict form. Mr. Unsworth’s
    19 verdict form does not require the jury to answer yes or no to each element of
    20 liability, which risks jury confusion on the issue whether Mr. Musk is liable for
    21 defamation. Mr. Unsworth’s only question on liability is: “Did Mr. Musk
    22 negligently publish the July 15, 2018 false defamatory per se statements about Mr.
    23 Unsworth?”. This question invites the jury to assume that the statements were
    24 statements of fact, that they were false, that they were about Mr. Unsworth, and that
    25 the average reader would understand them to be defamatory per se, such that the
    26 only question the jury must decide is whether those statements were published
    27 negligently. For this reason alone, the Court should reject Mr. Unsworth’s proposed
    28 verdict form. United States v. Real Prop. Located at 20832 Big Rock Drive, Malibu,
                                                 92
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 94 of 96 Page ID #:5135



     1 Cal. 902655, 51 F.3d 1402, 1408 (9th Cir. 1995) (“The district court has broad
     2 discretion in deciding whether to send the case to the jury for a special or general
     3 verdict. This discretion extends to determining the content and layout of the verdict
     4 form, and any interrogatories submitted to the jury, provided the questions asked are
     5 reasonably capable of an interpretation that would allow the jury to address all
     6 factual issues essential to judgment.”) (emphasis added); In re Hawaii Fed. Asbestos
     7 Cases, 871 F.2d 891, 894 (9th Cir. 1989) (same). Mr. Unsworth’s proposed verdict
     8 form does not allow the jury to address all factual issues essential to judgment, and
     9 should be rejected.
    10        And even if Mr. Unsworth’s question were not phrased in the legally incorrect
    11 and misleading manner, the jury should be presented with a verdict form requiring
    12 them to answer yes or no as to every element of liability for defamation. “[T]he
    13 propriety of using a special verdict should be determined according to ‘the particular
    14 circumstances of [each] case.’” United States v. Reed, 147 F.3d 1178, 1180 (9th
    15 Cir. 1998) (citation omitted). A detailed special verdict form is warranted in this
    16 case, as the CACI form indicates, because, for liability and damages, the jury must
    17 be unanimous as to a number of elements. It risks confusing the issues for the jury
    18 to answer only general verdict questions, and use of the special verdict form
    19 proposed by Mr. Musk “eliminates the necessity for and use of complicated
    20 instructions on the law, which are a normal concomitant of the general verdict.” R.
    21 H. Baker & Co. v. Smith-Blair, Inc., 331 F.2d 506, 511 (9th Cir. 1964). Mr.
    22 Unsworth’s proposed verdict form is overly simplistic, risks misleading the jury,
    23 and will require overly complicated jury instructions in order for the jury to
    24 determine whether it should find for Mr. Unsworth.
    25        For the same reason, the jury should also be required to answer specific
    26 questions related to its damages awards, and Mr. Unsworth’s general questions on
    27 damages should be rejected. The damages questions are overly simplistic, risk
    28 misleading the jury, and will require overly complicated jury instructions in order
                                                 93
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 95 of 96 Page ID #:5136



     1 for the jury to determine whether it should award damages to Mr. Unsworth. The
     2 damages questions also do not “allow the jury to address all factual issues essential
     3 to judgment” because they fail to inform the jury that it must find by clear and
     4 convincing evidence that Mr. Musk acted with actual malice and acted with
     5 common law malice or oppression. Mr. Unsworth’s proposed verdict form also fails
     6 to explain that the jury may not award assumed damages if it finds Mr. Unsworth
     7 presented evidence of both harm to reputation and shame, mortification, or hurt
     8 feelings. Mr. Unsworth’s proposed verdict form does not even allow the jury to
     9 separate out actual damages for harm to reputation from actual damages for shame,
    10 mortification, or hurt feelings, so the jury cannot properly evaluate whether as a
    11 matter of law it is even allowed to award assumed damages. His proposed verdict
    12 form is therefore improper under Real Prop. Located at 20832 Big Rock Drive,
    13 Malibu, Cal. 902655, 51 F.3d at 1408, and In re Hawaii Fed. Asbestos Cases, 871
    14 F.2d at 894.
    15        Finally, Mr. Unsworth’s proposed verdict form fails to include any of Mr.
    16 Musk’s affirmative defenses. This is prejudicial to Mr. Musk, and the jury should
    17 be given the opportunity to state whether it finds any of Mr. Musk’s affirmative
    18 defenses apply in this case. See Nash v. Lewis, 365 F. App’x 48, 51 (9th Cir. 2010)
    19 (“Verdict forms are, in essence, instructions to the jury … Reversible error occurs
    20 when the instructions do not ‘fairly and correctly’ cover the substance of the
    21 applicable law … and failing to list affirmative defenses or elements thereof is an
    22 error); Falcon Stainless, Inc. v. Rino Companies, Inc., 2011 WL 13130703, at *17
    23 (C.D. Cal. Oct. 21, 2011), aff’d, 572 F. App’x 483 (9th Cir. 2014) (The district court
    24 replaced “the parties’ special verdict form with a general verdict form. In so doing,
    25 space for a finding on [defendant’s] affirmative defense of unclean hands was not
    26 included. Where the original agreed-upon verdict form allowed for a finding on this
    27 issue, and defendants had relied on the defense during their case, the substituted
    28
                                                 94
Case 2:18-cv-08048-SVW-JC Document 129 Filed 11/21/19 Page 96 of 96 Page ID #:5137



     1 general verdict should have provided for a jury finding on this issue. Because it did
     2 not, a new trial is warranted.”).
     3        Mr. Musk requests the Court adopt his proposed verdict form.
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 95
